     Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 1 of 85     1


 1                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 2                                  IN TACOMA

 3    ----------------------------------------------------------

 4    MARIA VARNEY, Individually             )
      and as Personal                        )
 5    Representative for the                 )   No. CV18-5105RJB
      Estate of DONALD VARNEY,               )
 6                                           )
                     Plaintiffs,             )
 7                                           )
          v.                                 )
 8                                           )
      AIR & LIQUID SYSTEMS                   )
 9    CORPORATION, et al.,                   )
                                             )
10                   Defendants.

11
      ----------------------------------------------------------
12
                                EVIDENTIARY HEARING
13
      ----------------------------------------------------------
14

15                                 April 16, 2019

16

17                  BEFORE THE HONORABLE ROBERT J. BRYAN
                      UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                     (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                           1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 2 of 85      2


 1    APPEARANCES:

 2    For the Plaintiffs:               Benjamin Adams
                                        Ethan A Horn
 3                                      DEAN OMAR BRANHAM

 4    For the Defendant Air &
      Liquid Systems:                   Kevin Craig
 5                                      GORDON REES SCULLY MANSUKHANI

 6    For the Defendant
      Armstrong
 7    International:                    Stephanie Ballard
                                        PREG O'DONNELL & GILLETT
 8
      For the Defendant
 9    Flowserve US:                     Marc Carlton
                                        LEWIS BRISBOIS BISGAARD & SMITH
10
      For Defendants Foster
11    Wheeler & CBS:                    Alice Serko
                                        TANENBAUM KEALE
12
      For the Defendant IMO
13    Industries:                       Michael Ricketts
                                        GORDON THOMAS HONEYWELL
14
      For Defendants
15    Ingersoll-Rand & Velan
      Valve:                            Kevin Craig
16                                      GORDON REES SCULLY MANSUKHANI

17    For the Defendant John
      Crane:                            Claire Weglarz
18                                      Daira Waldenberg
                                        HAWKINS PARNELL & YOUNG
19
      For the Defendant
20    Parker-Hannifin:                  Nicole MacKenzie
                                        WILLIAMS KASTNER & GIBBS
21
      For the Defendant
22    Warren Pumps:                     Allen Eraut
                                        RIZZO MATTINGLY BOSWORTH
23
      For the Defendant
24    Crosby Valves:                    Ronald C Gardner
                                        GARDNER TRABOLSI & ASSOCIATES
25

                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                     (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                           1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 3 of 85                                             3


 1
      For the Defendant SB
 2    Decking: (Telephonic)                               John Michael Mattingly
                                                          RIZZO MATTINGLY BOSWORTH
 3
      For the Defendant Weir
 4    Valves & Control:                                   Dana C Kopij
      (Telephonic)                                        WILLIAMS KASTNER & GIBBS
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    P r o c e e d i n g s    s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i p t
                   p r o d u c e d    w i t h   c o m p u t e r - a i d e d   t e c h n o l o g y

                       Barry L. Fanning, RMR, CRR - Official Court Reporter
                              (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                                    1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 4 of 85          4


 1

 2
                                     EXHIBIT INDEX
 3
      EXHIBITS ADMITTED                                                PAGE
 4     A-1                                                               14
       A-2                                                               14
 5     A-3 & A-4                                                         15
       A-5                                                               15
 6     A-6                                                               15
       A-8                                                               16
 7     A-9                                                               17
       A-10                                                              17
 8     A-11                                                              18
       A-12                                                              18
 9     20                                                                19

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 5 of 85              5


09:33:51AM   1               THE COURT:      Okay.    First let me give you a report

09:34:00AM   2    as to my evening activities.            I read last night the

09:34:11AM   3    deposition of Maria Varney and the deposition of

09:34:19AM   4    Dr. Sharma.      I reviewed and read all of the exhibits that

09:34:35AM   5    were handed to me as admitted, including the declaration

09:34:43AM   6    of Mr. Varney, the declaration of Father Schimmel, the

09:34:52AM   7    declaration of Dr. Kercheval, and exhibits that contained

09:35:05AM   8    hospitalization records and nurses' notes.                I think that's

09:35:11AM   9    everything I was supposed to read.

09:35:17AM 10          I guess, Mr. Adams, the ball is in your court, if

09:35:26AM 11     there is anything further.

09:35:29AM 12                MR. ADAMS:      That was everything we submitted.

09:35:31AM 13     Thank you very much for taking a look at that.                     I think we

09:35:34AM 14     are in the defense case now.            The plaintiffs have rested.

09:35:37AM 15                THE COURT:      Okay.    We will turn to the defendants.

09:35:42AM 16     Who's first?

09:35:44AM 17                MR. VEGA:     Your Honor, this is Dennis Vega --

09:35:47AM 18                THE COURT:      Are you first by agreement of all

09:35:49AM 19     concerned or are you just grabbing first?

09:35:52AM 20                MR. VEGA:     I think it is by agreement by all.

09:35:56AM 21     Sorry, your Honor.        Before we begin, since plaintiff has

09:36:01AM 22     rested --

09:36:03AM 23                MR. HORN:     Go ahead.      Once you are done, I can

09:36:06AM 24     speak.

09:36:08AM 25                MR. VEGA:     I'm sorry.      Go ahead.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                 (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 6 of 85             6



09:36:10AM   1                MR. HORN:      We are done with our case-in-chief.

09:36:13AM   2    Once you are done, I will add my two cents.

09:36:16AM   3                MR. VEGA:      My colleague, Alice Serko, has an

09:36:19AM   4    application to make before we begin with our

09:36:23AM   5    case-in-chief.

09:36:28AM   6                MS. SERKO:       Your Honor, good morning.             Alice

09:36:31AM   7    Serko on behalf of Foster Wheeler.

09:36:34AM   8           Foster Wheeler respectfully renews the motion to

09:36:37AM   9    exclude the Varney declaration and the Maddox report based

09:36:41AM 10     thereon, and asks for a directed ruling in that regard.

09:36:44AM 11            Plaintiff, as the proponent of hearsay evidence,

09:36:48AM 12     bears the burden of proof at this evidentiary hearing, and

09:36:51AM 13     has failed to sustain that burden.

09:36:53AM 14            As the Court noted in the order setting this hearing,

09:36:57AM 15     the Court was interested in who prepared the document,

09:37:00AM 16     what circumstances it was prepared under, when, where, and

09:37:04AM 17     by whom.     Plaintiff has failed to produce that evidence in

09:37:09AM 18     this case.

09:37:10AM 19            The Court spent the better part of the day -- the

09:37:13AM 20     entire day yesterday, as well as, apparently, your Honor's

09:37:16AM 21     time yesterday evening, reading transcripts all that

09:37:21AM 22     focused on Mr. Varney's competency to sign a document.

09:37:28AM 23     None of the evidence was offered as to who, where, when,

09:37:32AM 24     and how the Varney declaration was prepared.

09:37:35AM 25            So Foster Wheeler respectfully submits they have

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 7 of 85                    7



09:37:38AM   1    failed to sustain their burden to show that the hearsay

09:37:42AM   2    declaration meets an enumerated exception.                        For that, we

09:37:46AM   3    would ask for a directed ruling.                Thank you.

09:37:49AM   4                THE COURT:       Thank you.       I take it you all join in

09:37:52AM   5    that motion?      Any response?

09:37:55AM   6                MR. ADAMS:       Just briefly, your Honor.                We

09:38:04AM   7    presented evidence that Mr. Varney is unavailable, that

09:38:09AM   8    this is a civil case, that when he signed his name to the

09:38:12AM   9    document he made a written statement, the same written

09:38:16AM 10     statement that every person makes when they sign a

09:38:18AM 11     document and they state under penalty of perjury that they

09:38:22AM 12     are adopting the truth of the contents in that document.

09:38:25AM 13            His death was imminent.             That's literally been

09:38:28AM 14     undisputed, except in opening statement when one of the

09:38:32AM 15     lawyers said his death was not imminent.                    There hasn't

09:38:35AM 16     been a single bit of evidence to dispute, let alone

09:38:41AM 17     contradict, the undeniable fact that Mr. Varney had lost

09:38:46AM 18     over 55 pounds.        He was skin and bones.

09:38:50AM 19            He told his family members he knew he would never

09:38:53AM 20     leave the hospital.          He knew he would not make the wedding

09:38:56AM 21     anniversary.      He knew his death was imminent.                    He had been

09:39:00AM 22     told he had terminal cancer.              He was sitting in a hospital

09:39:03AM 23     bed, and he was skin and bones, gasping for air.                           And they

09:39:08AM 24     would present to you, your Honor, that he didn't know he

09:39:12AM 25     was going to die.         That's undisputed.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 8 of 85            8



09:39:14AM   1           The declaration is about the cause and circumstances

09:39:17AM   2    of his death.       Mesothelioma is only caused by asbestos,

09:39:22AM   3    and the declaration is about his exposure to asbestos dust

09:39:27AM   4    that caused his disease.

09:39:28AM   5           So the five elements of ER 804(b)(2), the dying

09:39:33AM   6    declaration exception to the hearsay rule, have been

09:39:37AM   7    satisfied, exactly what this hearing is about.

09:39:46AM   8           The competency issue, there has been ample evidence

09:39:50AM   9    from, I think, eight or nine witnesses at this point that

09:39:58AM 10     Mr. Varney was competent.

09:40:01AM 11            We heard from the notary, who said he would never

09:40:03AM 12     notarize a document if the individual, the signer, was not

09:40:08AM 13     lucid.     He said, "Absolutely not.             I would never notarize

09:40:12AM 14     a document if the signer was not lucid."

09:40:15AM 15            There are two nurses in the medical records, Nurse

09:40:19AM 16     Kracke, Nurse Alexander.            Every single nursing note on

09:40:25AM 17     February 7th, 2018, indicates Mr. Varney was lucid, his

09:40:30AM 18     mental status was coherent, he was with it, he was

09:40:33AM 19     oriented times four.          There is not a single nursing

09:40:37AM 20     note --     The people who spent the most time with

09:40:39AM 21     Mr. Varney on February 7th, 2018, were the nurses.                 That

09:40:42AM 22     is undisputed.       Every single nursing note says he was

09:40:45AM 23     coherent and he was mentally lucid.

09:40:50AM 24            We heard from Dr. Sharma, and the medical records

09:40:55AM 25     that Dr. Sharma was shown, which from my perspective is

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 9 of 85            9



09:41:00AM   1    the most important piece of evidence in the case, because

09:41:03AM   2    it was prepared long before there was any lawsuit by

09:41:06AM   3    people with no interest in the lawsuit, and Dr. Sharma,

09:41:11AM   4    after reviewing the nursing notes and reviewing his own

09:41:13AM   5    notes, where he said Dr. Varney's neurology was

09:41:19AM   6    appropriate, he was communicating, Dr. Sharma said based

09:41:24AM   7    on all of that I think he was alert and oriented when he

09:41:27AM   8    signed the declaration on February 7th.

09:41:30AM   9           We heard from Gloria Varney, who said he was lucid,

09:41:33AM 10     who said he read the document, and he signed, and he was

09:41:37AM 11     lucid.

09:41:39AM 12            We heard from Dawn Brown yesterday, who said her

09:41:41AM 13     father sat up in the bed, indicated he was coherent,

09:41:45AM 14     looked at the document, read the document, signed the

09:41:47AM 15     document.

09:41:47AM 16            And we heard from Father Schimmel, the priest who was

09:41:51AM 17     there witnessing, who said Mr. Varney sat up in bed, held

09:41:56AM 18     the document, looked at the document, appeared to

09:41:58AM 19     understand the document, acknowledged he knew what the

09:42:01AM 20     document was, and signed the document.

09:42:06AM 21            There is ample evidence here to get past a directed

09:42:09AM 22     verdict.     Thank you, your Honor.

09:42:11AM 23                 THE COURT:       Thank you, Mr. Adams.

09:42:18AM 24                 MS. SERKO:       Your Honor, if I may respond?         Your

09:42:27AM 25     Honor, the material elements of the dying declaration

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 10 of 85                10



09:42:31AM   1     exception to the hearsay rule have not been met.                    The two

09:42:34AM   2     elements are that it contains the statements of

09:42:38AM   3     Mr. Varney; and the second, his belief that death was

09:42:43AM   4     imminent, and that the cause and circumstances of his

09:42:47AM   5     death are discussed.

09:42:48AM   6            Just a signature at the bottom of a page, which

09:42:52AM   7     Mr. Parris said only means that Mr. Varney was Mr. Varney

09:42:56AM   8     on that date, does not ratify the document as his

09:43:02AM   9     statements.      And we do not believe that that has been

09:43:04AM 10      established in this case.

09:43:06AM 11             Without knowing where, when, and how the document was

09:43:10AM 12      created, drafted, and produced, the Court does not have

09:43:15AM 13      sufficient evidence upon which it could determine the

09:43:17AM 14      document was an exception to the hearsay rule or a dying

09:43:21AM 15      declaration.      Thank you.

09:43:26AM 16                 THE COURT:       There is always the question at this

09:43:31AM 17      point of whether the judge wants to weigh the evidence

09:43:41AM 18      before him and try and rule on that basis or whether it

09:43:47AM 19      makes more sense to proceed to try and get a full picture

09:43:53AM 20      with any additional evidence available.                  I think the

09:44:02AM 21      latter path is the more likely path to the right result.

09:44:15AM 22             With that in mind, the motion is denied, and we will

09:44:21AM 23      proceed with whatever evidence the defense wishes to

09:44:23AM 24      present.

09:44:28AM 25                 MR. HORN:      Good morning, your Honor.              Ethan Horn

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 11 of 85                 11



09:44:32AM   1     on behalf of the Varney family.              Before we get started

09:44:35AM   2     with Mr. Adams' testimony, I would like to file an oral

09:44:39AM   3     motion pursuant to RCW 5.60.060.               I have a copy of the

09:44:46AM   4     statute, if you would like.

09:44:49AM   5            Our motion is to disqualify Mr. Adams from

09:44:52AM   6     testifying, and preclude defense counsel from examining

09:44:59AM   7     relating to any communication made by the Varneys to

09:45:04AM   8     Mr. Adams or any of his advice back to the family.                     That

09:45:07AM   9     is, like I said, pursuant to RCW 5.60.060.

09:45:13AM 10                 THE COURT:       Let me see the statute.              I don't know

09:45:16AM 11      all of the law by memory.            Part of the problem is they

09:45:25AM 12      keep passing new laws.

09:45:39AM 13                 MR. HORN:      Specifically sub (2), sub (a).

09:46:02AM 14                 THE COURT:       That's not new.          I don't know if

09:46:12AM 15      Mr. Adams was your first witness or what here.

09:46:17AM 16                 MR. VEGA:      Your Honor, Dennis Vega, Foster

09:46:22AM 17      Wheeler again.      At this point, and in light of your ruling

09:46:25AM 18      on the directed verdict application, we would like to

09:46:31AM 19      renew our application for the metadata.

09:46:37AM 20             The questions that you asked of Ms. Brown yesterday,

09:46:41AM 21      and that you relayed today in terms of when the document

09:46:45AM 22      was created, by whom the document was created, whether in

09:46:50AM 23      fact the document was edited, we will have all of that

09:46:54AM 24      information in the metadata.             We can know exactly when the

09:46:58AM 25      document was opened, for how long it was opened.                     We will

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 12 of 85                12



09:47:02AM   1     know the keystrokes that were made on the document.                     We

09:47:05AM   2     will have all of the information that your Honor needs to

09:47:08AM   3     decide this to determine in fact when this document was

09:47:11AM   4     created.

09:47:13AM   5            So we are renewing our request for the metadata so

09:47:16AM   6     that this way --       And just like you said, you would like

09:47:20AM   7     to have -- the latter path is the more likely path just to

09:47:25AM   8     make sure we are doing the right thing here.                     If we have

09:47:27AM   9     that metadata, we can absolutely determine everything you

09:47:30AM 10      need to know about this document and whether in fact it

09:47:33AM 11      was made on the deathbed or made months or weeks earlier.

09:47:40AM 12                 THE COURT:       I don't think the request is timely,

09:47:43AM 13      counsel.     I am not going to rule on it at this point.

09:47:48AM 14      Let's proceed with what evidence we have here.

09:47:51AM 15                 MR. VEGA:      If I may just address that timeliness

09:47:54AM 16      issue.     We made the application for that material as soon

09:48:01AM 17      as we received Father Schimmel's declaration, which we

09:48:07AM 18      received not more than a week ago.

09:48:11AM 19             When it was received, that's the first time that we

09:48:14AM 20      knew that in fact Father Schimmel was at the hospital the

09:48:19AM 21      day before it was actually signed.                And he was there to

09:48:23AM 22      witness a notary, which did not happen.                  And that was the

09:48:26AM 23      first time that we knew about that.

09:48:28AM 24             It was the first time that we knew that Ms. Brown was

09:48:32AM 25      even in the room.        And we made --         We got that on a

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 13 of 85              13



09:48:35AM   1     Thursday, and by Monday we had issued our subpoena.                   And

09:48:41AM   2     pursuant to Rule 45, we gave them reasonable notice under

09:48:45AM   3     the circumstances, because it was information we just

09:48:47AM   4     learned.

09:48:48AM   5                 THE COURT:      All right.       Let's put it this way:         I

09:48:51AM   6     am not going to rule on that motion at this time.                   Got it?

09:48:56AM   7     Let's proceed with any evidence that you wish to present.

09:49:03AM   8                 MR. VEGA:     Your Honor, in light of your not

09:49:07AM   9     ruling on that issue at this point in time, we are going

09:49:10AM 10      to move to introduce certain documents.

09:49:15AM 11                  THE COURT:      All right.

09:49:18AM 12                  MS. SERKO:      Your Honor, Foster Wheeler offers as

09:49:26AM 13      its first exhibit --         It is actually Docket 269-1.            I have

09:49:32AM 14      copies for counsel.         For the record, that is the redacted

09:49:54AM 15      excerpts from the records produced by plaintiff showing

09:49:56AM 16      Mr. Varney's signature.

09:50:00AM 17             Foster Wheeler's Exhibit 2, for the record --

09:50:03AM 18                  THE COURT:      Wait a minute.         One at a time.

09:50:07AM 19                  MS. SERKO:      Exhibit 1 for Foster Wheeler.

09:50:21AM 20                  THE CLERK:      Let's do A for the defendants'

09:50:28AM 21      exhibits.

09:50:30AM 22                  MS. SERKO:      Exhibit A-2 --

09:50:33AM 23                  THE COURT:      Wait a minute.         Is there a question

09:50:46AM 24      as to whether the signature on Exhibit 1, which is already

09:50:54AM 25      in evidence -- is there any question about whether that

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 14 of 85             14



09:51:01AM   1     was actually made by Mr. Varney?               I did not understand

09:51:10AM   2     that was an issue.

09:51:12AM   3                 MR. VEGA:     Your Honor, it is just to show the

09:51:14AM   4     distinction, and also the deterioration in just the

09:51:23AM   5     penmanship.

09:51:30AM   6                 THE COURT:      Any objection to 1?

09:51:33AM   7                 MR. ADAMS:      No.

09:51:33AM   8                 THE COURT:      A-1 may be admitted.

09:51:37AM   9            (Exhibit No. A-1 admitted.)

09:51:37AM 10                  MS. SERKO:      Your Honor, Foster Wheeler offers

09:51:40AM 11      Exhibit A-2, the medical records of Donald Varney for

09:51:45AM 12      treatment, dates February 2nd, 2018, through February 8th,

09:51:50AM 13      2018, from the Abrazo Community Health Network.                   And we

09:51:55AM 14      have a copy for plaintiffs' counsel.                 I would also note

09:51:58AM 15      for the record they are Bates stamped ACHN000406 through

09:52:08AM 16      -0003607.

09:52:20AM 17                  MR. ADAMS:      Your Honor, we don't have any

09:52:21AM 18      objection to any medical records of Don Varney.

09:52:25AM 19                  THE COURT:      All right.       A-2 may be admitted.

09:52:38AM 20             (Exhibit No. A-2 admitted.)

09:52:41AM 21                  THE COURT:      These are for purposes of this

09:52:43AM 22      hearing only.

09:52:45AM 23                  MS. SERKO:      Your Honor, as for Exhibit A-3, we

09:52:50AM 24      have additional medical records.               And actually for A-4.

09:52:54AM 25      If plaintiff has no objection to Mr. Varney's records, I

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 15 of 85       15



09:52:57AM   1     would offer those together.

09:52:59AM   2                 MR. ADAMS:      No objection, your Honor.

09:53:00AM   3                 THE COURT:      All right.       They may be admitted.

09:53:02AM   4            (Exhibit Nos. A-3 & A-4 admitted.)

09:53:17AM   5                 MS. SERKO:      Foster Wheeler offers as Exhibit A-5,

09:53:24AM   6     defendants' first set of interrogatories propounded to

09:53:28AM   7     plaintiffs and their answers thereto.

09:53:53AM   8                 MR. ADAMS:      Your Honor, for the purposes of this

09:53:55AM   9     hearing, we don't have an objection.                 But the usual

09:53:59AM 10      practice is that interrogatories are read into the record

09:54:04AM 11      but they are not admitted.            But for purposes of this

09:54:08AM 12      hearing, it's fine.

09:54:09AM 13                  THE COURT:      All right.       A-5 may be admitted.

09:54:17AM 14             (Exhibit No. A-5 admitted.)

09:54:17AM 15                  MS. SERKO:      Foster Wheeler offers as Exhibit A-6,

09:54:21AM 16      additional medical records of Donald Varney, ACH360

09:54:26AM 17      through -390.

09:54:32AM 18                  MR. ADAMS:      No objection.

09:54:33AM 19                  THE COURT:      All right.       That may be admitted.

09:54:47AM 20             (Exhibit No. A-6 admitted.)

09:54:47AM 21                  MS. SERKO:      Foster Wheeler offers as Exhibit A-7

09:54:52AM 22      the NIH drug fact sheet from MedlinePlus regarding

09:55:02AM 23      Mr. Varney's medications at the time of February 7th.

09:55:34AM 24                  MR. ADAMS:      Your Honor, we would object to this

09:55:37AM 25      document.     It's not page numbered, but it appears to be 25

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 16 of 85                   16



09:55:40AM   1     pages or so of something off the internet.                       There has been

09:55:43AM   2     no foundation, and it is hearsay without exception.

09:55:52AM   3                 MS. SERKO:      Your Honor, this document is a

09:55:54AM   4     reliable document.        It meets the exception, because it is

09:55:57AM   5     a publication established as reliable evidence.                       And your

09:56:01AM   6     Honor may take judicial notice under 803(18)(b).

09:56:12AM   7                 THE COURT:      A-7 will be rejected.                I think you're

09:56:18AM   8     gilding the lily to some extent, and I do not think it

09:56:24AM   9     would be helpful for me to spend time trying to analyze

09:56:29AM 10      the effects of all this medication on Mr. Varney.                       It's

09:56:46AM 11      too much.     What's next?

09:56:55AM 12                  MS. SERKO:      Your Honor, Foster Wheeler offers as

09:56:57AM 13      Exhibit A-8, excerpts from plaintiffs' responses to

09:57:03AM 14      defendant CBS Corporation's first seven interrogatories

09:57:07AM 15      and requests for production to Maria Varney.

09:57:55AM 16                  MR. ADAMS:      No objection, your Honor, for

09:57:57AM 17      purposes of this hearing.

09:58:00AM 18                  THE COURT:      All right.       A-8 may be admitted.

09:58:20AM 19             (Exhibit No. A-8 admitted.)

09:58:20AM 20                  MS. SERKO:      Your Honor, Foster Wheeler's final

09:58:22AM 21      exhibit is A-9.       It is the declaration of Ben Adams, at

09:58:27AM 22      Docket 349, in response to declaration of Alice Serko

09:58:32AM 23      regarding subpoena to Dean Omar regarding the subpoena for

09:58:37AM 24      metadata.     Your Honor, I'm sorry.            Foster Wheeler offers

09:59:13AM 25      an additional exhibit.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 17 of 85            17



09:59:14AM   1                THE COURT:       Wait a minute.         Let's deal with A-9.

09:59:34AM   2                MR. ADAMS:       Your Honor, I'm not sure of the

09:59:36AM   3     relevance of my declaration.             I don't think it is evidence

09:59:40AM   4     relevant to the case.          Just for the record, we would

09:59:49AM   5     object on relevance grounds.             That's it.

09:59:58AM   6                MS. SERKO:       Your Honor, if I may respond?

10:00:00AM   7                THE COURT:       Yeah, go ahead.

10:00:03AM   8                MS. SERKO:       Your Honor, this is relevant to the

10:00:04AM   9     claims of privilege asserted, both in work product and

10:00:08AM 10      attorney-client privilege over the metadata and the

10:00:11AM 11      drafting of the documents.            We believe it is directly

10:00:13AM 12      relevant to this hearing.

10:00:25AM 13                 THE COURT:       Well, I think it may be admitted.

10:00:33AM 14      It's part of the public record anyway in the file.

10:00:42AM 15             (Exhibit No. A-9 admitted.)

10:00:42AM 16                 MS. SERKO:       Your Honor, Foster Wheeler offers as

10:00:44AM 17      Exhibit A-10 the deposition of John Kercheval, the

10:00:51AM 18      designations and objections from plaintiff and from Foster

10:00:55AM 19      Wheeler.

10:00:55AM 20                 MR. ADAMS:       No objection, your Honor.

10:00:57AM 21                 THE COURT:       All right.       It may be admitted.

10:00:59AM 22             (Exhibit No. A-10 admitted.)

10:01:30AM 23                 MS. SERKO:       Your Honor, we offer as Exhibit A-11

10:01:34AM 24      the complaint for personal injury filed by plaintiff --

10:01:38AM 25      plaintiffs Donald and Marie Varney, husband and wife, at

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 18 of 85               18



10:01:41AM   1     Case No. 2-17-CV-1902.

10:02:11AM   2                MR. ADAMS:       No objection, your Honor, for

10:02:14AM   3     purposes of this hearing only.

10:02:19AM   4                THE COURT:       Is this the original complaint that

10:02:26AM   5     started this case?

10:02:27AM   6                MS. SERKO:       Yes, your Honor.

10:02:28AM   7                MR. ADAMS:       Yes, your Honor.

10:02:32AM   8                THE COURT:       A-11 may be admitted.

10:02:36AM   9            (Exhibit No. A-11 admitted.)

10:02:36AM 10                 MS. SERKO:       Your Honor, we would offer as

10:02:39AM 11      Exhibit A-12 email correspondence from plaintiffs'

10:02:44AM 12      counsel, dated February 1st, 2018, through February 7th,

10:02:55AM 13      2018, regarding Mr. Varney's condition and the deposition.

10:03:57AM 14                 MR. ADAMS:       No objection, your Honor.             Although

10:03:59AM 15      we will have an offer of additional emails for

10:04:04AM 16      completeness once defense rests.

10:04:08AM 17                 THE COURT:       A-12 may be admitted.

10:04:24AM 18             (Exhibit No. A-12 admitted.)

10:04:24AM 19                 MS. SERKO:       We have no additional exhibits at

10:04:26AM 20      this time.

10:04:26AM 21                 THE COURT:       All right.       I've got some reading to

10:04:35AM 22      do.

10:04:37AM 23                 MS. WEGLARZ:        Your Honor, on behalf of all

10:04:39AM 24      defendants, we adopt Foster Wheeler's evidence that it has

10:04:43AM 25      offered into the record.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 19 of 85                 19



10:04:44AM   1                THE COURT:       Right.     Do you have a witness ready?

10:04:55AM   2                MR. VEGA:      Your Honor, with that, Foster Wheeler

10:04:59AM   3     rests.

10:05:05AM   4                THE COURT:       Do all defendants rest?              Okay.

10:05:15AM   5                MR. ADAMS:       Your Honor, we have one exhibit to

10:05:17AM   6     offer in rebuttal, if we may.

10:05:20AM   7                THE COURT:       Okay.

10:05:22AM   8                MR. ADAMS:       Plaintiffs offer as Exhibit 20 an

10:05:28AM   9     email chain from February 2nd, 2018, to February 5th,

10:05:36AM 10      2018, regarding Mr. Varney and his condition.                     And I have

10:05:39AM 11      a copy for counsel.

10:05:42AM 12                 THE COURT:       Any objection to 20?

10:05:45AM 13                 MS. SERKO:       I would just like to review it.

10:06:43AM 14                 MR. ADAMS:       Your Honor, I misspoke about the

10:06:44AM 15      dates on the document.          For Exhibit 20, it is from

10:06:48AM 16      January 26th to February 5th, the email chain offered as

10:06:53AM 17      Exhibit 20.

10:06:55AM 18                 MS. SERKO:       There will be no objection.

10:06:57AM 19                 THE COURT:       All right.       20 may be admitted.

10:07:02AM 20             (Exhibit No. 20 admitted.)

10:07:02AM 21                 THE COURT:       Any further rebuttal?

10:07:06AM 22                 MR. ADAMS:       No, your Honor.

10:07:08AM 23                 THE COURT:       All right.       Well, now I have to read

10:07:13AM 24      all this stuff.       Come back at 1:30.           We will see how fast

10:07:21AM 25      I can read.      Okay?    We will hear argument at 1:30.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 20 of 85                   20



10:08:01AM   1            (Recessed.)

01:32:30PM   2                THE COURT:       Okay.     I have read all of the

01:32:33PM   3     exhibits filed -- admitted on behalf of the defendants.

01:32:41PM   4     And so I guess all of the evidence is in.

01:32:44PM   5            I wanted to say to you, I am mindful that I kind of

01:32:48PM   6     pushed you around a little bit in regard to objections

01:32:52PM   7     made and so forth.        I'm anxious to get to the bottom line

01:33:02PM   8     in this matter.       I think that we got everything in that we

01:33:09PM   9     are going to get.        I'm sorry if you took offense at my

01:33:19PM 10      ignoring some of your objections.

01:33:22PM 11             Mr. Adams, I guess the floor is yours.

01:33:29PM 12                 MR. ADAMS:       Thank you, your Honor.                Your Honor, I

01:33:43PM 13      would like to start -- I would like to end where we

01:33:47PM 14      started.

01:33:48PM 15                 THE COURT:       I'm sorry?

01:33:49PM 16                 MR. ADAMS:       I would like to end where we started,

01:33:51PM 17      and that's the bottom line in this matter.                       It's whether

01:33:57PM 18      or not Mr. Varney's declaration on February 7th, 2018, was

01:34:01PM 19      a dying declaration under ER 804(b)(2).

01:34:07PM 20             And there are five elements under 804(b)(2).                        The

01:34:11PM 21      first element is that the witness be unavailable.                       It's

01:34:16PM 22      completely undisputed that Mr. Varney is unavailable.

01:34:20PM 23             The second is that it be a civil case.                     Again,

01:34:24PM 24      undisputed this is a civil case.

01:34:27PM 25             Mr. Varney had to make a statement.                 And the evidence

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 21 of 85             21



01:34:32PM   1     has been that Mr. Varney made the same statement that

01:34:35PM   2     every witness makes when they sign a document under

01:34:39PM   3     penalty of perjury and attest to the truth of the facts in

01:34:44PM   4     the document.      He said he has read the foregoing,

01:34:48PM   5     understands it, and signed it under penalty of perjury.

01:34:52PM   6            ER 801, Evidence Rule 801, says nonverbal conduct

01:35:00PM   7     intended as an assertion is a statement.                   And so if the

01:35:04PM   8     only thing we had was Mr. Varney's signature on the

01:35:08PM   9     document, that would be nonverbal conduct that qualifies

01:35:13PM 10      as a statement.

01:35:14PM 11             But we also have the evidence from Dawn Brown and

01:35:18PM 12      from Father Schimmel that Mr. Varney stated he was

01:35:23PM 13      coherent and he understood what the document was.

01:35:31PM 14             You will recall in Father Schimmel's declaration he

01:35:34PM 15      indicates that Mr. Varney acknowledged he knew what the

01:35:37PM 16      document was, which is entirely consistent with the

01:35:40PM 17      testimony from Mrs. Brown in court that Mr. Varney made a

01:35:46PM 18      statement that he was coherent and he understood what the

01:35:49PM 19      document was.

01:35:51PM 20             And so we have both a nonverbal assertion, which

01:35:55PM 21      qualifies as a statement, and oral statements by

01:35:58PM 22      Mr. Varney that qualify as statements.

01:36:01PM 23             The fourth requirement of ER 804 is that the witness'

01:36:09PM 24      or the signer's death -- the declarant's death must be

01:36:14PM 25      imminent, and the declarant must believe his death is

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 22 of 85              22



01:36:17PM   1     imminent.

01:36:19PM   2            We know that the evidence, which was largely

01:36:22PM   3     undisputed, is that Mr. Varney must have known his death

01:36:27PM   4     was imminent.      First of all, just the nature of the injury

01:36:31PM   5     that he had.      He had lost over 55 pounds.               The testimony

01:36:36PM   6     was that he was bones.          And there was skin, but it was

01:36:44PM   7     barely -- skin and bones.

01:36:47PM   8            He had increasing pain.            Dr. Kercheval stated in his

01:36:52PM   9     declaration that Mr. Varney's condition had decreased by

01:36:56PM 10      70 percent between his admission on January 26th and the

01:37:00PM 11      date of the declaration, February 7th.                  Someone who is

01:37:04PM 12      already extremely ill and extremely sick had decreased by

01:37:10PM 13      70 percent.

01:37:10PM 14             Dr. Kercheval said that Mr. Varney had days to live,

01:37:16PM 15      not weeks.     Mr. Varney was having difficulty breathing,

01:37:22PM 16      and he was having all these different symptoms.

01:37:30PM 17             The defense would proffer to the Court that

01:37:32PM 18      Mr. Varney, with all these physical symptoms, and all this

01:37:35PM 19      pain he was going through, and all these things that were

01:37:38PM 20      happening to him, did not consciously understand he was

01:37:42PM 21      near death.

01:37:43PM 22             The testimony is also that Mr. Varney knew there was

01:37:47PM 23      no cure to his mesothelioma.             He knew it was incurable.

01:37:52PM 24      That was the testimony from the family members.                   He knew

01:37:57PM 25      there was no cure.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 23 of 85              23



01:37:58PM   1            Mr. Varney knew and told his daughter he wouldn't

01:38:05PM   2     make Gloria and his wedding anniversary from the date in

01:38:10PM   3     Mexico, which was February 25th, 2018.                  The testimony was

01:38:14PM   4     that he bought a gift for Gloria for the earlier

01:38:18PM   5     anniversary because he knew he wouldn't be around for the

01:38:21PM   6     second anniversary at the end of February.

01:38:24PM   7            Dr. Kercheval's declaration --               By the way,

01:38:31PM   8     Dr. Kercheval is the basis of basically the entire

01:38:34PM   9     defense.     The defense rests most of their case on

01:38:38PM 10      Dr. Kercheval.      He is their guy.           And Dr. Kercheval said

01:38:44PM 11      that death is imminent.           Under penalty of perjury on

01:38:47PM 12      February 7th, 2018, Dr. Kercheval, the treating physician,

01:38:51PM 13      said that death is imminent.

01:38:52PM 14             And, of course, there was the priest there to give

01:38:56PM 15      Mr. Varney his last rites, and the sacrament and the

01:39:02PM 16      anointings, which in Catholicism mean the person is about

01:39:08PM 17      to die.

01:39:12PM 18             Mr. Varney said in his declaration, "I have no hope

01:39:17PM 19      or expectation of recovery from this terminal disease and

01:39:20PM 20      my death is imminent."

01:39:22PM 21             But most importantly, Mr. Varney died the next day.

01:39:26PM 22      So any debate about whether his death was imminent or not,

01:39:31PM 23      or he could have known, or the circumstantial evidence

01:39:36PM 24      shown -- showed that it was imminent and he knew, was

01:39:39PM 25      resolved when he passed away the very next day.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 24 of 85               24



01:39:42PM   1            So while I think there may be some dispute, based on

01:39:46PM   2     the opening statements, about whether or not this fourth

01:39:48PM   3     element of ER 804 was satisfied, from the plaintiffs'

01:39:54PM   4     perspective the evidence is overwhelming.

01:39:56PM   5            The last element, Element 5 of ER 804(b)(2), is that

01:40:02PM   6     the content of the declaration must be about the cause and

01:40:05PM   7     circumstances of the witness' death.

01:40:09PM   8            Here we had undisputed testimony from Dr. Sharma,

01:40:14PM   9     undisputed testimony from Dr. Kercheval that mesothelioma

01:40:19PM 10      is a sigmoid tumor and is caused by asbestos.

01:40:24PM 11             And the medical records going back nearly a year from

01:40:28PM 12      Mr. Varney's death repeatedly reference asbestos exposure

01:40:34PM 13      in the Navy, asbestos exposure in the shipyard.                   Over and

01:40:37PM 14      over and over in the medical records regarding

01:40:41PM 15      Mr. Varney's illness of mesothelioma there is reference to

01:40:43PM 16      asbestos.

01:40:46PM 17             In his declaration Mr. Varney said, "Here is how I

01:40:50PM 18      was exposed to asbestos.           Here is where I was exposed to

01:40:53PM 19      asbestos.     Here are the products I worked with that

01:40:56PM 20      exposed me to asbestos."

01:40:58PM 21             And I didn't see any evidence to dispute any of that,

01:41:06PM 22      as far as the content of the declaration, whether it was

01:41:10PM 23      about the cause and circumstances of his illness and

01:41:14PM 24      death.

01:41:14PM 25             And so the evidence has shown that we have met all

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 25 of 85    25



01:41:22PM   1     five elements of the dying declaration statute.

01:41:26PM   2             And so the question becomes, what is the defense?

01:41:33PM   3     What is the position that the defendants have presented to

01:41:39PM   4     the Court?     And I would submit to the Court that the

01:41:43PM   5     defense has sort of been a throw-anything-at-the-wall

01:41:47PM   6     defense and see if it sticks.

01:41:49PM   7             The first defense was truly, your Honor, an argument

01:41:57PM   8     only a lawyer could make.            It was that Mr. Varney's

01:42:02PM   9     declaration was too consistent with other evidence.

01:42:08PM 10      Consistency was presented to the Court as a weakness in

01:42:11PM 11      plaintiffs' case, in that the products in Mr. Varney's

01:42:17PM 12      declaration were the same products in his sworn responses

01:42:20PM 13      to written interrogatories, that the statements in the

01:42:24PM 14      declaration were consistent with the statements in the

01:42:26PM 15      complaint, that the statements in the declaration were

01:42:28PM 16      consistent with the statements made in the medical

01:42:30PM 17      records, that the statements in the declaration were

01:42:32PM 18      consistent with the statements Mr. Varney made to his

01:42:36PM 19      family, and that consistency somehow was a weakness in

01:42:41PM 20      plaintiffs' case.

01:42:44PM 21              But, your Honor, can you imagine if there was an

01:42:47PM 22      inconsistency in the declaration, if there was an

01:42:51PM 23      inconsistency in the declaration and the sworn

01:42:54PM 24      interrogatories or the medical records or what the family

01:42:57PM 25      said?    What would the defense present to the Court if

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 26 of 85    26



01:43:01PM   1     there was an inconsistency?

01:43:06PM   2            These sorts of arguments, where heads we win, tails

01:43:10PM   3     you lose, should be rejected by the court.

01:43:14PM   4            In any event, there is nothing about consistency in

01:43:17PM   5     ER 804(b)(2).

01:43:20PM   6            There was then an argument presented to the Court

01:43:23PM   7     about the spontaneity of the declaration, and that

01:43:28PM   8     Mr. Varney had made these same statements in medical

01:43:31PM   9     records and to his family long before he was sick.

01:43:35PM 10             Spontaneity is nowhere to be found in ER 804(b)(2).

01:43:40PM 11      It is simply not an element of that exception to the

01:43:43PM 12      hearsay rule.

01:43:45PM 13             Spontaneity is, however, an element of ER 803(2), the

01:43:50PM 14      excited utterance exception to the hearsay rule, which has

01:43:54PM 15      nothing to do with the proceeding that we are here on.

01:43:59PM 16      Spontaneity is specifically referenced as a key factor in

01:44:03PM 17      that exception.

01:44:04PM 18             So either the defense was confused about which

01:44:09PM 19      section we were here for or it was just a red herring.

01:44:17PM 20             There were arguments made about the policy

01:44:24PM 21      justifications for the dying declaration exception to the

01:44:30PM 22      hearsay rule.      I think Ms. Weglarz, John Crane's lawyer,

01:44:37PM 23      made a fairly strong argument about the policy

01:44:41PM 24      justifications behind the dying declaration, that when a

01:44:47PM 25      person is at the end of their life and they are going to

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 27 of 85             27



01:44:49PM   1     meet their maker, their only real motive is to tell the

01:44:54PM   2     truth.    That's why we have the dying declaration

01:44:57PM   3     exception.

01:44:58PM   4             But we also heard that Mr. Varney was a religious

01:45:02PM   5     man, that he had a priest come to give him the last rites

01:45:06PM   6     and the sacred anointments.            The defense would have the

01:45:14PM   7     Court believe that Mr. Varney as his last act as a

01:45:19PM   8     religious man told a lie.            I think the Court should give

01:45:28PM   9     very little weight to an argument that what Mr. Varney did

01:45:31PM 10      did not fit squarely into the policy justifications behind

01:45:36PM 11      the dying declaration exception.

01:45:38PM 12              Then there were all the arguments, which was a large

01:45:46PM 13      part of the defense, about the credibility of the

01:45:49PM 14      witnesses and the credibility of the evidence.                    There were

01:45:55PM 15      the arguments that there was legalese in the declaration,

01:46:00PM 16      and so the declaration itself was not credible, that the

01:46:03PM 17      lawyers, quote, fabricated the declaration, and that what

01:46:06PM 18      the lawyers did was not credible, and that it was a,

01:46:09PM 19      quote, cut and paste from the complaint and from the

01:46:12PM 20      interrogatories and it wasn't credible.

01:46:16PM 21              There was testimony that I gave the notary a $100

01:46:20PM 22      bill.    It was designated by the defense.                 It was proffered

01:46:23PM 23      by the defense to the Court.

01:46:26PM 24              There was evidence that the priest had some relation

01:46:30PM 25      to the family ahead of time and therefore what he said

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 28 of 85                  28



01:46:33PM   1     should not be given as significant weight as if he had no

01:46:39PM   2     connection to the family.

01:46:41PM   3            There was a statement that the nursing notes were

01:46:43PM   4     automated, and so maybe the nurses just forgot to change

01:46:47PM   5     the automated entries in the nursing notes that uniformly

01:46:52PM   6     state Mr. Varney was alert and his mental status was

01:46:55PM   7     coherent.

01:46:57PM   8            There was the argument made during the

01:46:59PM   9     cross-examination of Mrs. Brown that she had a financial

01:47:02PM 10      interest in the lawsuit.

01:47:05PM 11             These arguments, whatever their weight, whatever

01:47:11PM 12      their legitimacy, go to the weight of the evidence, and

01:47:15PM 13      therefore the trier of fact.             As the Court knows, it is

01:47:21PM 14      the exclusive province of the jury to assess the

01:47:25PM 15      credibility of witnesses and the weight of the evidence.

01:47:29PM 16             Also, not a single one of those is in ER 804(b)(2).

01:47:37PM 17             There were a number of statements in opening about

01:47:39PM 18      what the evidence would show, and they never came in.

01:47:44PM 19      There was a statement in opening that Mr. Varney had

01:47:47PM 20      dizziness.     We never saw it.          There was a statement in

01:47:51PM 21      opening that Mr. Varney had blurred vision.                      We never saw

01:47:54PM 22      it.   And there was a statement that I already covered,

01:47:58PM 23      that Mr. Varney's death was not imminent.

01:48:03PM 24             And so there is a tension, I would argue to the

01:48:06PM 25      Court, in the defense position.              The position is that

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 29 of 85                29



01:48:13PM   1     Mr. Varney was not sick enough to know his death was

01:48:16PM   2     imminent, while at the same time he was too sick and too

01:48:21PM   3     nonresponsive to have signed the declaration.                    And we

01:48:25PM   4     would submit to the Court that it is one or the other, but

01:48:27PM   5     not both.     And the defense has proffered both.

01:48:30PM   6            We would submit to the Court that it is neither.                   But

01:48:33PM   7     to say that it is both is inconsistent.

01:48:36PM   8            There was the argument that this was a, quote,

01:48:41PM   9     theatrical production, completely staged.                   There was even

01:48:46PM 10      a priest there, your Honor, was the argument.                    "There was

01:48:49PM 11      even a priest.      This was completely staged and

01:48:54PM 12      theatrical."

01:48:54PM 13             And, your Honor, it is true we brought a priest, we

01:48:58PM 14      brought a notary, we brought the family.                   Can you imagine

01:49:03PM 15      the argument if we hadn't, if Mr. Adams had snuck into the

01:49:09PM 16      room with no witnesses, presented the declaration to

01:49:13PM 17      Mr. Varney, had him sign it, left, and no one else had

01:49:17PM 18      seen it?     Can you imagine the argument that would have

01:49:21PM 19      been made by defense?

01:49:24PM 20             With the same breath the defense presented to the

01:49:27PM 21      Court the argument that it wasn't theatrical enough, it

01:49:34PM 22      wasn't staged enough, because plaintiffs didn't bring a

01:49:39PM 23      cameraman and didn't film it on their cameras.                    And so the

01:49:45PM 24      defense, again, has presented these

01:49:49PM 25      heads-we-win-tails-you-lose arguments, that it wasn't

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 30 of 85                     30



01:49:52PM   1     theatrical enough, and it was too theatrical and staged,

01:49:58PM   2     and the Court should give those types of arguments very

01:50:00PM   3     little weight.      None of them are in ER 804(b)(2) either.

01:50:05PM   4            And so the evidence has shown that there really is

01:50:15PM   5     only one defense, one legitimate -- one real defense

01:50:18PM   6     presented by the defense.            And that's that Mr. Varney was

01:50:23PM   7     not competent to sign the declaration.                  That's the real

01:50:28PM   8     defense.

01:50:30PM   9            The problem with that defense is that every single

01:50:36PM 10      person in the room when Mr. Varney signed the declaration

01:50:42PM 11      says that defense is wrong, and says he was --

01:50:45PM 12                  THE COURT:      Except you.

01:50:48PM 13                  MR. ADAMS:      I was here.        I was here.         I was ready

01:50:52PM 14      to take the stand, and the defense chose not to call me.

01:50:59PM 15      I understand I could have put myself on the stand in my

01:51:02PM 16      own case.     I understand that, your Honor.                I was here.        I

01:51:04PM 17      also could have not shown up and had another lawyer come

01:51:07PM 18      in my place and made them subpoena me.

01:51:11PM 19             They never subpoenaed me, your Honor.                     I showed up

01:51:13PM 20      voluntarily, and I am here, and I was here on the date

01:51:15PM 21      they said they would put me on the stand.                   And so I think

01:51:18PM 22      the only inference from that the Court can draw is that my

01:51:22PM 23      testimony would have been consistent with the other people

01:51:25PM 24      in the room.

01:51:27PM 25             All of these people have to have been wrong for the

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 31 of 85                 31



01:51:35PM   1     defense to be accurate, including --                 Let me take a step

01:51:46PM   2     back.    The defense is that Mr. Varney was unable to

01:51:50PM   3     respond.     That's the defense.          He was unable to respond,

01:51:57PM   4     he was obtunded and he was unable to respond, and

01:52:01PM   5     therefore the declaration lacks any indicia of reliability

01:52:07PM   6     and it should not be let in under any hearsay exception,

01:52:12PM   7     including the dying declaration.               That's my understanding

01:52:14PM   8     of what the defense is.

01:52:15PM   9             But the notary, Mr. Parris, said he would absolutely

01:52:19PM 10      not ever notarize a document if the witness -- if the

01:52:24PM 11      signer was unable to respond.             Because if you are unable

01:52:27PM 12      to respond, he said, I don't know if they are lucid or

01:52:32PM 13      not.

01:52:33PM 14              Nurse Kracke, who was one of the nurses repeatedly

01:52:40PM 15      referenced in the nursing notes, made this entry on

01:52:43PM 16      February 7th, 2018, about Mr. Varney, his level of

01:52:49PM 17      consciousness was alert.           His mental status, the very

01:52:55PM 18      issue in this case, his mental status, "Alert.                      Oriented

01:53:01PM 19      times four."

01:53:02PM 20              Your Honor, if this was all we had --                    This is

01:53:05PM 21      created by someone who has zero interest in this lawsuit.

01:53:09PM 22      Zero.    And she says Mr. Varney's mental status on

01:53:17PM 23      February 7th, 2018, was alert and oriented.

01:53:19PM 24              His thought process, what was going on in his head,

01:53:24PM 25      the very issue here, was coherent on February 7th, 2018.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 32 of 85             32



01:53:31PM   1             They haven't brought a single document to dispute

01:53:35PM   2     this.

01:53:37PM   3             Then we had the second nurse, Nurse Alexander.                  Nurse

01:53:42PM   4     Alexander, again, on February 7th, 2017 (sic), Mr. Varney,

01:53:47PM   5     when asked about his urinary issues, denied problems to

01:53:51PM   6     the nurse.     This was at 6:38 p.m., long after he signed

01:53:55PM   7     the declaration, but as his condition was deteriorating.

01:54:01PM   8     He was still denying problems to a separate, completely

01:54:04PM   9     independent nurse, which required communication.

01:54:08PM 10              We heard from Dr. Sharma.            And he testified about

01:54:15PM 11      these nursing notes and what they meant.                   He said he

01:54:18PM 12      heavily relied on them as a doctor.                He said that for

01:54:23PM 13      these entries in which Mr. Varney denies problems, he must

01:54:29PM 14      have communicated this, the nurse must have asked him the

01:54:33PM 15      question, and he understood the question and he answered

01:54:38PM 16      it appropriately the way he felt.               And so when there is a

01:54:43PM 17      nursing note saying the patient is denying problems,

01:54:47PM 18      Dr. Sharma says there is a communication the patient

01:54:50PM 19      understands, and the patient answers appropriately.

01:54:53PM 20              Dr. Sharma also said, based on all of these nursing

01:54:57PM 21      records that he reviewed at his deposition, that when I

01:55:02PM 22      asked him the question, "Can you tell us whether or not

01:55:05PM 23      Mr. Varney would have been alert enough to understand this

01:55:08PM 24      document, the declaration that he signed," Dr. Sharma

01:55:12PM 25      said, "Based on the records which have been presented, I

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 33 of 85                33



01:55:15PM   1     think he was alert and oriented."               That's a question about

01:55:22PM   2     Mr. Varney signing the document, that his treating

01:55:26PM   3     physician says when he did that he was alert and oriented

01:55:30PM   4     based on these records.

01:55:32PM   5            And then we have Mr. Varney's wife, Gloria, who said,

01:55:38PM   6     "He knew he had to sign that paper.                If not, he would not

01:55:41PM   7     leave comfortably.        I don't know how, but at that moment

01:55:45PM   8     he was lucid.      He was lucid and he signed."

01:55:49PM   9            Mr. Varney himself signed the document.                   That's his

01:55:53PM 10      signature on the document.            And so Mr. Varney committed an

01:56:00PM 11      act on the document, signing it in the right place with

01:56:03PM 12      his signature.

01:56:04PM 13             Mr. Varney's daughter came and testified, Marie (sic)

01:56:09PM 14      Brown.    She said about Don Varney, that when he was

01:56:14PM 15      presented with the document he sat up in bed, he said,

01:56:17PM 16      "I'm coherent" and "I know what I'm doing."

01:56:19PM 17             And finally, Father Schimmel, the priest who was in

01:56:23PM 18      the room at the time of the signing, said, "Mr. Varney was

01:56:27PM 19      handed the attached document and a pen.                  Although he was

01:56:30PM 20      very sick, I was impressed that he sat up to sign the

01:56:33PM 21      document rather than stay lying in the bed and make a

01:56:36PM 22      scribble signature, lying down, that I have seen other

01:56:39PM 23      patients make when in hospital.              He opened his eyes, held

01:56:42PM 24      the document, responded positively that he knew what he

01:56:45PM 25      was signing, and he signed it.              He appeared to understand

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 34 of 85              34



01:56:48PM   1     the document."      And that was signed by Father Schimmel.

01:56:54PM   2            And, your Honor, you also heard that the defense

01:56:57PM   3     called Father Schimmel on the phone.                 One of the defense

01:57:01PM   4     lawyers called Father Schimmel on the phone before I spoke

01:57:05PM   5     to him and obtained this declaration.

01:57:10PM   6            And so to the extent the Court will charge a party

01:57:18PM   7     with not having had a witness here live, or weigh that as

01:57:26PM   8     a strike against one of the parties, I would submit to the

01:57:30PM   9     Court that we got a declaration from Father Schimmel, the

01:57:35PM 10      defense contacted him, and the defense did not present any

01:57:38PM 11      evidence, subpoena Father Schimmel or bring him live.                  So

01:57:42PM 12      at least we brought something under oath signed by Father

01:57:47PM 13      Schimmel for the Court to consider.

01:57:48PM 14             If the defense theory of the case were true --                We

01:57:56PM 15      have come to the Court, we have presented each of our

01:57:58PM 16      competing theories of the case of what happened.                  If the

01:58:02PM 17      defense theory is correct, what else has to be true?

01:58:07PM 18      Every single one of those witnesses has to have gotten it

01:58:11PM 19      wrong, every single one of those medical records has to be

01:58:14PM 20      wrong.    And so, your Honor, what are the odds that they

01:58:19PM 21      are all wrong?

01:58:22PM 22             And if the defense theory is true, and Mr. Varney was

01:58:32PM 23      unable to respond, and all of these witnesses who have no

01:58:37PM 24      interest in the case whatsoever, the nurses, the notary,

01:58:42PM 25      the priest, and the doctor, are wrong, who signed the

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 35 of 85              35



01:58:45PM    1     document?

01:58:49PM    2            If Mr. Varney was unable to respond, how is his

01:58:53PM    3     signature on the document?            For the defense position to be

01:59:00PM    4     true, someone had to have guided his hand, signed for him,

01:59:07PM    5     or somehow otherwise got someone's signature on a document

01:59:13PM    6     who could not respond.          There would have to be something

01:59:20PM    7     nefarious with the signature to have happened in the

01:59:24PM    8     presence of all nine of those people.                 And they all said

01:59:28PM    9     the exact opposite.         That's the logical sequence of

01:59:37PM 10       inferences from the defense theory of the case.                   It is

01:59:40PM 11       just not believable, your Honor.

01:59:41PM 12              I want to end with some case law.                The defense put up

01:59:46PM 13       a bunch of case law in their opening statements.                   I didn't

01:59:49PM 14       do that, because I tried to predict what the evidence

01:59:52PM 15       would be and not make argument.              But there are a number of

01:59:57PM 16       cases that I would just like to reference quickly.                    The

02:00:00PM 17       first case is Pisano versus Alfa Laval.                  This was a

02:00:04PM 18       case --

02:00:06PM 19                   MS. WEGLARZ:       Your Honor, I am going to object.

02:00:09PM 20       This is not even precedent.            This is an unpublished case.

             21                 MR. ADAMS:      She's next.        She can make any

02:00:20PM 22       argument --

02:00:20PM 23                   THE COURT:      That doesn't mean you can't refer to

02:00:22PM 24       it.

02:00:23PM 25                   MS. WEGLARZ:       I think there are rules that if a

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 36 of 85               36



02:00:25PM   1     case is not published, it should not be referred to.

02:00:29PM   2                THE COURT:       I choose not to follow that rule,

02:00:31PM   3     which is a very bad rule.            Some judge did that on the

02:00:35PM   4     record.    It's a matter of public record.                 It's appropriate

02:00:40PM   5     to refer to it.

02:00:42PM   6                MS. WEGLARZ:        Thank you.

02:00:44PM   7                MR. ADAMS:       Your Honor, I agree this is not

02:00:45PM   8     binding authority, but it may be persuasive authority for

02:00:49PM   9     the Court to consider.

02:00:51PM 10             This is a case in which the court held that three

02:00:53PM 11      affidavits signed by a mesothelioma victim, nearly two

02:00:57PM 12      months before his death, with zero witnesses, no priest,

02:01:02PM 13      no notary, just the lawyers and the witness, three months

02:01:07PM 14      before he died met the hearsay exception for a dying

02:01:09PM 15      declaration, and the court denied summary judgment.

02:01:13PM 16             The court did so because mesothelioma is an always

02:01:20PM 17      terminal cancer, and the signer knew he was going to die.

02:01:24PM 18      Mr. Varney signed the declaration the day before he died,

02:01:28PM 19      and there were multiple witnesses, as the Court knows.

02:01:31PM 20             The next case is a Washington State Supreme Court

02:01:35PM 21      case, State versus Quinn, 56 Wn 295 at Page 299.                   It is a

02:01:42PM 22      case that's over 100 years old, but still good law.                   It

02:01:45PM 23      approved of the admission of a dying declaration

02:01:47PM 24      consisting of a statement written by the prosecuting

02:01:49PM 25      attorney, which was read and signed by the declarant.                      The

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 37 of 85        37



02:01:54PM   1     defendant was then convicted of first-degree murder in a

02:01:58PM   2     trial involving the admission of that statement written by

02:02:01PM   3     the prosecuting attorney.            It has been good law for 110

02:02:05PM   4     years.    And it was from the Washington State Supreme

02:02:07PM   5     Court.

02:02:09PM   6            And lastly, your Honor, State versus Gallagher, 4

02:02:19PM   7     Wash. 2d 437.      This was a statement made by an individual

02:02:27PM   8     who was involved in an assault and a shooting, and had

02:02:31PM   9     been shot.     The court specifically referenced the fact

02:02:36PM 10      that the doctors did not tell him death was imminent.

02:02:39PM 11      Mr. Nelson was not advised by his physician that the death

02:02:43PM 12      was imminent.      There was no priest, and it was

02:02:46PM 13      specifically mentioned by the Washington State Supreme

02:02:49PM 14      Court that there was no spiritual advisor present.

02:02:52PM 15      Because, of course, having a spiritual advisor present is

02:02:56PM 16      an indication that death is imminent, as I just argued to

02:03:00PM 17      the Court earlier.

02:03:00PM 18             There was no family.          The court specifically

02:03:05PM 19      referenced the fact that the dying victim did not call his

02:03:08PM 20      family to gather at his deathbed.               Another indication that

02:03:14PM 21      death was not imminent.           Obviously, we have the exact

02:03:17PM 22      opposite in this case.

02:03:18PM 23             The victim did not die until eight days later, eight

02:03:22PM 24      days after he signed -- or he made the statement.

02:03:26PM 25             And the court -- but the court specifically admitted

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 38 of 85                38



02:03:33PM   1     the statement from the victim, because the nature of his

02:03:40PM   2     wounds indicated his knowledge of his imminent death.

02:03:43PM   3     "The nature of the wounds was such that surely Nelson must

02:03:48PM   4     have realized the situation, in view of which he was

02:03:52PM   5     conscious of approaching death."

02:03:57PM   6            And so, your Honor, the Washington State Supreme

02:04:01PM   7     Court has just verified and approved of the inferences and

02:04:04PM   8     the arguments I just made to your Honor at the very

02:04:08PM   9     beginning about Mr. Varney's last days, his condition, his

02:04:13PM 10      loss of weight, his pain, and that he was bones.                   He must

02:04:19PM 11      have been conscious of his approaching death because of

02:04:22PM 12      the nature of the wounds.

02:04:23PM 13             And so, your Honor, I believe we have shown -- we

02:04:28PM 14      have met the elements of the dying declaration, and we

02:04:31PM 15      have created enough for the issue to go to the jury on

02:04:36PM 16      whether or not Mr. Varney was competent.                   Thank you so

02:04:38PM 17      much for listening to me.

02:04:41PM 18                 THE COURT:       Thank you, Mr. Adams.

02:05:42PM 19                 MS. WEGLARZ:        Good afternoon.          May I start?      I

02:05:53PM 20      just want to address before I start with my presentation

02:05:58PM 21      that I have prepared with just a few things that Mr. Adams

02:06:01PM 22      just said.

02:06:03PM 23             First, this is in fact a preliminary fact hearing

02:06:08PM 24      under Federal Rule of Evidence 104.                As such, your Honor

02:06:12PM 25      is the judge, the trier of fact, and therefore should and

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 39 of 85                  39



02:06:18PM   1     must weigh the evidence that was presented over the last

02:06:21PM   2     day and today.

02:06:23PM   3            Second, plaintiff is a proponent of evidence here.

02:06:28PM   4     Plaintiff is the one trying to admit this declaration.

02:06:32PM   5     Therefore, it is their burden to present the evidence to

02:06:36PM   6     prove admissibility of that declaration.

02:06:41PM   7            When we were told about this hearing, you had asked

02:06:44PM   8     us to come, and I have up on the projection, on the ELMO

02:06:49PM   9     right now, what you asked us to bring.                  You said, "The

02:06:54PM 10      Court would welcome Mrs. Varney's testimony where

02:06:58PM 11      cross-examination is available."               The Court already did

02:07:01PM 12      have some of this testimony.             In particular, the defense

02:07:06PM 13      in several motions for summary judgment did rely on

02:07:10PM 14      Mrs. Varney's testimony.

02:07:11PM 15             Mrs. Varney is the wife of Donald Varney.                     She could

02:07:15PM 16      have come here.       She did not come here to testify.                  We

02:07:23PM 17      deposed her in Phoenix, maybe in the fall.                       She is still

02:07:27PM 18      working.     She is not retired.          She is able-bodied.            She

02:07:31PM 19      could have been here in court today to tell us

02:07:34PM 20      specifically about the declaration, how it was made, what

02:07:40PM 21      happened in that room.          And she is not here.

02:07:42PM 22             The Court made note in that order that there is no

02:07:46PM 23      evidence as to the source of information in the affidavit

02:07:51PM 24      or who prepared it.         We still don't have that evidence.

02:07:56PM 25      It was not presented yesterday or today.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 40 of 85                  40



02:08:02PM   1            In the order the Court also said, "The Court is aware

02:08:04PM   2     that it may be necessary for one or more of Mr. Varney's

02:08:07PM   3     lawyers to testify."         Presumably, it seems like,

02:08:12PM   4     Mr. Varney's lawyers are the ones who have information

02:08:15PM   5     with regards to where the information in the affidavit

02:08:19PM   6     came from and how it was prepared, whose statements are

02:08:23PM   7     actually in that affidavit.

02:08:25PM   8            And, again, that is not the defense's burden to bring

02:08:29PM   9     that evidence into this court.              That's plaintiffs' burden.

02:08:34PM 10      And it did not happen.

02:08:36PM 11             I will see if I can get this to work.                     We are going

02:09:53PM 12      to run it from over here.

02:10:23PM 13             I am going to start with Rule -- Federal Rule of

02:10:27PM 14      Evidence 804(b)(2), which is the dying declaration

02:10:30PM 15      exception.     I think when plaintiffs' counsel was

02:10:33PM 16      discussing this rule, it missed some of the important

02:10:36PM 17      points of it.      It is a point that looks at the time when

02:10:44PM 18      the statement by the declarant is actually made.                      There is

02:10:48PM 19      two parts of this rule that I think we need to concentrate

02:10:51PM 20      on for this hearing.

02:10:52PM 21             One, there needs to be proof that the statement was

02:10:55PM 22      actually made by the declarant.              Again, in order to note

02:10:59PM 23      these statements were made by the declarant, we have to

02:11:02PM 24      know how that affidavit was put together, who put it

02:11:07PM 25      together, how it was put together, when it was put

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 41 of 85             41



02:11:10PM   1     together.

02:11:12PM   2            The second part that I think is very important in

02:11:15PM   3     this case is that that statement had to have been put

02:11:20PM   4     together for the first time at the time the declarant

02:11:26PM   5     thought his death was imminent, not something he said

02:11:30PM   6     eight or nine times, and now he is saying it again.                   It

02:11:34PM   7     had to have been said at that moment when he thought death

02:11:40PM   8     was imminent.

02:11:41PM   9            I had brought up when we -- I guess it was just

02:11:46PM 10      yesterday, the case of King versus Woodcock, that famous

02:11:51PM 11      English case.      This is where this exception comes from.

02:11:57PM 12      And, again, it has that temporal element, where the party

02:12:01PM 13      when the statement is made -- that it has to be at the

02:12:06PM 14      point of death the first time it is made.                   But it also has

02:12:09PM 15      to be made when every motive to falsehood is silenced.

02:12:13PM 16      There cannot be any motives.

02:12:16PM 17             Those same justifications for this exception are also

02:12:21PM 18      found in United States jurisprudence, Kirby versus United

02:12:27PM 19      States.     Again, we talk about when every motive for

02:12:29PM 20      falsehood must be supposed to have been silenced.

02:12:33PM 21             And, again, here is our temporal evidence that I

02:12:37PM 22      brought up yesterday, in Shepard versus United States,

02:12:42PM 23      that says the declarant must have spoken that statement at

02:12:49PM 24      the time that he was in the shadow of impending death.

02:12:53PM 25             So here is what I think the evidence over the last

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 42 of 85                 42



02:12:57PM   1     two days is:      I think we still have absolutely no evidence

02:13:03PM   2     regarding how his declaration was created, when it was

02:13:05PM   3     created, who created it, where it was created.                     We don't

02:13:10PM   4     know any circumstances regarding this declaration.                     We are

02:13:14PM   5     still in the same spot we were -- as we were last Friday.

02:13:19PM   6            This declaration contains statements made for

02:13:23PM   7     purposes of litigation.           It's made with motivation because

02:13:28PM   8     it was made for purposes of litigation.

02:13:33PM   9            At the time when this declaration was presented to

02:13:36PM 10      Mr. Varney in his hospital bed, in his hospital room, we

02:13:42PM 11      still don't have any evidence that he actually read it,

02:13:45PM 12      that he actually knew the contents of it.                   We don't know

02:13:50PM 13      if he meant to adopt all the contents in it.                     All we know

02:13:54PM 14      is that he signed it.          That's all we know.

02:13:58PM 15             We just don't have any evidence that he knew what he

02:14:02PM 16      was actually signing, what it said, where the content came

02:14:05PM 17      from, or whether it was even his own statements.                     We don't

02:14:09PM 18      know that, because we don't know how the declaration was

02:14:11PM 19      created, or where the information came from.

02:14:15PM 20             We know that some of the statements in the

02:14:18PM 21      declaration had been said as early as December 20th, when

02:14:23PM 22      he was not fearing imminent death.                We knew that some of

02:14:29PM 23      the statements had been said even a year before.                     These

02:14:33PM 24      are things that he had just been saying for a year.

02:14:37PM 25             Now, there may be a reason why no one at this point

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 43 of 85               43



02:14:43PM   1     remembers the circumstances of how this declaration was

02:14:45PM   2     made, and that's because the plaintiffs never disclosed

02:14:51PM   3     this declaration to the defendants until June 2018.                     It

02:14:56PM   4     was not disclosed in their initial disclosures.                   It was

02:14:59PM   5     only disclosed more than four months after it was actually

02:15:02PM   6     signed, when memories had already started to dissipate.

02:15:08PM   7            I think even Mr. Parris said if he had been asked

02:15:11PM   8     about the circumstances surrounding what happened in that

02:15:14PM   9     room, if it had even been a few months earlier it might

02:15:21PM 10      have made a difference.

02:15:22PM 11             I mentioned I thought the evidence in this case shows

02:15:27PM 12      that these were litigation statements.                  And that legalese

02:15:31PM 13      language in Paragraph 1 of the declaration is an example

02:15:34PM 14      of how it is a litigation statement.                 It mirrors the exact

02:15:39PM 15      language of the evidence rule.              Mr. Varney was not a

02:15:45PM 16      lawyer.    This is not the kind of language that would have

02:15:48PM 17      come out of his mouth, his own statements.

02:15:51PM 18             The other paragraphs mirror other language of legal

02:15:58PM 19      documents in this case, and particularly the December 20th

02:16:02PM 20      complaint and the January 11th interrogatory responses.

02:16:09PM 21             What's notable is in those interrogatory responses

02:16:15PM 22      this is the language that is in there:                  "I believe my

02:16:18PM 23      attorneys have information suggesting that I was exposed

02:16:21PM 24      to the defendants' asbestos products during my time

02:16:25PM 25      working as a marine machinist at the shipyards."                   This

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 44 of 85                   44



02:16:30PM   1     suggests that information is coming from the attorneys.

02:16:35PM   2            If we go paragraph by paragraph in this declaration

02:16:40PM   3     we see it mirrored with the interrogatory responses and

02:16:45PM   4     the complaint.

02:16:46PM   5            For example, Paragraph 2 in the declaration

02:16:49PM   6     corresponds to Interrogatory Response No. 13.                      Paragraph 2

02:16:57PM   7     corresponds with complaint paragraphs 17 and 54(c).

02:17:08PM   8            Paragraph 3 in the declaration corresponds to

02:17:16PM   9     Plaintiffs' Interrogatory Response No. 11, which, again,

02:17:21PM 10      is the, "I believe my attorneys have information

02:17:24PM 11      suggesting that I was exposed to" language.                      That

02:17:29PM 12      Paragraph 3 also corresponds to Paragraph 54(b) in the

02:17:34PM 13      December complaint.

02:17:38PM 14             Paragraph 4 in the declaration corresponds almost

02:17:42PM 15      exactly to the Interrogatory Response No. 12.                      This is the

02:17:52PM 16      response that lists out all the product manufacturers

02:17:56PM 17      specifically.

02:18:02PM 18             Declaration Paragraph 4 corresponds with Paragraphs 1

02:18:06PM 19      through 47, and 54(d) in the complaint.                  For illustrative

02:18:10PM 20      purposes I only have John Crane's paragraph up here.                       But

02:18:14PM 21      every defendant in this case has a similar paragraph as

02:18:20PM 22      ascribed to it in the complaint.

02:18:25PM 23             Paragraphs 5 and 6 --

02:18:30PM 24                 THE COURT:       Hold on a second.

02:18:30PM 25                 MS. WEGLARZ:        Do you want me to go back?               If the

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 45 of 85                45



02:18:38PM   1     Court would like, we can give you copies of that if you

02:18:41PM   2     don't want --

02:18:42PM   3                THE COURT:       Just a minute.         Give me a minute.         Go

02:19:39PM   4     ahead.

02:19:42PM   5                MS. WEGLARZ:        Paragraphs 5 and 6 are more

02:19:47PM   6     general, but they are still indicated in the Interrogatory

02:19:52PM   7     Response No. 12 that we find in that set of January 11th

02:19:55PM   8     responses to interrogatories.

02:19:59PM   9            Paragraph 7 of the declaration directly corresponds

02:20:04PM 10      to the Interrogatory Response No. 12 in that January 11th

02:20:09PM 11      set of interrogatories.           I think that is supposed to say

02:20:19PM 12      Paragraph 7, not Paragraph 4.             Paragraph 7 of the

02:20:22PM 13      declaration also corresponds to Paragraph 58 of the

02:20:26PM 14      complaint, which has to do with the warnings.

02:20:32PM 15             The complaint and the interrogatory responses, these

02:20:38PM 16      were statements made well in advance of Mr. Varney ever

02:20:45PM 17      going into the hospital.           They were made well in advance

02:20:48PM 18      of him ever being under fear of imminent death.

02:20:53PM 19                 THE COURT:       Just one more second.                I am trying to

02:20:56PM 20      figure something out here.            I'm sorry.        Go ahead.

02:21:47PM 21                 MS. WEGLARZ:        These statements about Mr. Varney's

02:21:54PM 22      asbestos exposures had also been spoken about by

02:21:58PM 23      Mr. Varney months before he was in the hospital.

02:22:05PM 24      Mrs. Varney told us that.

02:22:08PM 25             She also told us he did not use specifics, like

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 46 of 85                 46



02:22:12PM   1     talking about gaskets and packing, but he did talk about

02:22:16PM   2     how he thought it was, in general, asbestos exposures,

02:22:19PM   3     causing his mesothelioma, at the shipyards.                      But, again,

02:22:23PM   4     these were not statements made for the first time while

02:22:27PM   5     his death is imminent.

02:22:30PM   6            She says that these statements were made to her by

02:22:39PM   7     her husband before he was even diagnosed with

02:22:43PM   8     mesothelioma, before he even knew he had a terminal

02:22:49PM   9     cancer.

02:22:50PM 10             These kind of statements about his asbestos exposures

02:22:54PM 11      in the shipyard were also made to his doctor more than six

02:22:59PM 12      months before his mesothelioma diagnosis, a year before

02:23:03PM 13      that declaration was ever executed in the hospital room.

02:23:09PM 14             It says in the medical records that Mr. Varney

02:23:18PM 15      discussed with Dr. Sharma extensively regarding

02:23:23PM 16      asbestos-induced lung disease, and that the patient was

02:23:28PM 17      exposed to asbestos from the age of 18 to 30 when he was

02:23:32PM 18      working in the shipyards.

02:23:33PM 19             However, the fact that Mr. Varney is saying the same

02:23:39PM 20      thing four, five different kinds of ways, at least that we

02:23:44PM 21      know of in the evidence, that does not make those

02:23:47PM 22      statements some sort of magical dying declaration when

02:23:51PM 23      they are said another time during the course of

02:23:55PM 24      litigation, whether or not it is in a hospital room or

02:23:59PM 25      not.   It does not magically transform these words into

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 47 of 85                   47



02:24:03PM   1     something without motivation, without this fear of meeting

02:24:10PM   2     your maker with a lie upon your lips.                 It does not fit the

02:24:17PM   3     policy considerations for this exception.

02:24:20PM   4            The context of all those prior statements, at least

02:24:24PM   5     the ones in December and January, they are made in the

02:24:28PM   6     context -- they were made in the context of litigation

02:24:32PM   7     that was started by the declarant himself.                       There was

02:24:37PM   8     motivation there.

02:24:38PM   9            With regards to the evidence that plaintiffs brought

02:24:43PM 10      into this courtroom to support the admissibility of this

02:24:49PM 11      declaration, here is the evidence that they brought:                         They

02:24:52PM 12      brought you Mr. Parris, who has absolutely no memory of

02:24:55PM 13      Mr. Varney or the notarization event whatsoever, except

02:25:00PM 14      for the fact that there was a $100 bill.                   That's all he

02:25:05PM 15      remembers.     Other than that, he couldn't tell us anything.

02:25:08PM 16             And, again, he doesn't know when the declaration was

02:25:12PM 17      created.     He doesn't know who created it.                He doesn't know

02:25:17PM 18      if Mr. Varney read it.          He said it is not a requirement

02:25:21PM 19      that a document be read before it is notarized.                       He never

02:25:26PM 20      sees documents read.

02:25:30PM 21             And, again, the acknowledgment that he put on that

02:25:34PM 22      document merely said that it was Mr. Varney signing it.

02:25:37PM 23      He said it does not verify the trustworthiness of the

02:25:41PM 24      document, it just identifies the signer.

02:25:44PM 25             The plaintiffs also brought you Dr. Sharma by way of

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 48 of 85                   48



02:25:50PM   1     deposition.      Again, he had no testimony regarding who

02:25:55PM   2     drafted the declaration, how it was drafted, when it was

02:25:59PM   3     drafted, or why it was drafted.

02:26:03PM   4            We know that Dr. Sharma saw Mr. Varney maybe around

02:26:08PM   5     8:30 or earlier that day.            We also know that Dr. Kercheval

02:26:12PM   6     saw him closer in time to the declaration.                       Dr. Kercheval

02:26:18PM   7     saw him within a half hour of that declaration being

02:26:21PM   8     executed.     So even Dr. Sharma, when he saw Mr. Varney, the

02:26:29PM   9     time is more attenuated than when Dr. Kercheval saw

02:26:32PM 10      Mr. Varney.

02:26:34PM 11             And Dr. Sharma said in his deposition, with regards

02:26:37PM 12      to those nurses' notes, "I don't vouch for the nurses."

02:26:42PM 13      And he did describe how sometimes nurses' notes have

02:26:46PM 14      auto-populated parts to them.

02:26:52PM 15             And he, in the end, deferred to Dr. Kercheval's

02:26:54PM 16      findings when he was asked with regards to whether or not

02:26:58PM 17      Dr. Kercheval using the term "obtunded" was in fact

02:27:03PM 18      correct.

02:27:05PM 19             Plaintiffs, by declaration, brought you Father

02:27:13PM 20      Schimmel's testimony.          Again, Father Schimmel does not say

02:27:17PM 21      when this document was created, doesn't know who created

02:27:21PM 22      it, doesn't say how the document was created.

02:27:24PM 23             He confirmed that they actually put off the signing

02:27:28PM 24      because there was no notary in the room.                   However, they

02:27:31PM 25      could have just videotaped him signing the document that

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 49 of 85                49



02:27:35PM   1     evening, or even the next day.

02:27:38PM   2            But the fact that they even put off signing it kind

02:27:41PM   3     of just shows you that it is an orchestrated plan.                   It was

02:27:45PM   4     not something on your deathbed.              If you are doing

02:27:47PM   5     something on your deathbed, you do it then, you make it

02:27:51PM   6     happen at that point if it is really -- you are thinking

02:27:54PM   7     that death is imminent.           You don't put it off.

02:27:57PM   8            Dawn Brown -- I think the Court knows this, but the

02:28:10PM   9     defense did not have the ability to depose Ms. Brown

02:28:13PM 10      before she took the stand the other day.                   So that was our

02:28:16PM 11      first chance to talk to Ms. Brown.

02:28:18PM 12             And what she did tell us was a little different from

02:28:22PM 13      how we had heard the events before.                But we do know that

02:28:26PM 14      she is the one who found Mr. Adams and his law firm.                    And

02:28:31PM 15      she has a financial stake in the outcome of this case.

02:28:35PM 16      That's the only person they brought you live to testify

02:28:39PM 17      here today, someone with a financial stake in the outcome

02:28:42PM 18      of this hearing and this case.

02:28:44PM 19             She also said that her father had been telling her

02:28:49PM 20      about these asbestos exposures, not for the first time on

02:28:53PM 21      his deathbed, but for months before.

02:28:56PM 22             She said she had never seen the declaration before

02:28:59PM 23      the day it was signed.          She doesn't know who created it.

02:29:04PM 24      She doesn't know how it was created.                 She doesn't know

02:29:07PM 25      when it was created.         She doesn't know where it was

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 50 of 85                50



02:29:10PM   1     created.     And she doesn't know where the information in

02:29:13PM   2     the affidavit came from.

02:29:15PM   3             She doesn't know if anyone told her father what the

02:29:20PM   4     declaration said.        She doesn't know if he read it.              She

02:29:23PM   5     doesn't know if it was read to him.

02:29:27PM   6             She told us that her father felt like, when he got

02:29:33PM   7     diagnosed, he needed to do something about it.                    He wanted

02:29:38PM   8     something to happen because of what happened to him.

02:29:44PM   9     That, and also he wanted to take care of his wife Gloria.

02:29:48PM 10      That's motive right there for making --                  Even if those

02:29:53PM 11      were his own statements, he had motive in making those

02:29:57PM 12      statements that were made for this complaint and for this

02:30:00PM 13      lawsuit that wound up in another declaration.                    Even if he

02:30:05PM 14      knew what was in that declaration when he signed it, they

02:30:08PM 15      were just statements that he had prepared in anticipation

02:30:11PM 16      of litigation, with a motive.

02:30:13PM 17              Mrs. Varney, Gloria, you were given her deposition to

02:30:21PM 18      read.    Again, she gives no information regarding who

02:30:25PM 19      created that declaration, how it was created, when it was

02:30:29PM 20      created, where it was created, or where the information

02:30:32PM 21      came from.

02:30:35PM 22              And I think what is notable about Mrs. Varney is that

02:30:38PM 23      her testimony completely contradicts Mrs. Brown's

02:30:45PM 24      testimony.     When we deposed Mrs. Varney in the fall -- I

02:30:51PM 25      deposed her in the fall in Phoenix, she told us that on

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 51 of 85                   51



02:30:55PM   1     the day that this declaration was signed, her husband

02:30:59PM   2     couldn't talk.      He did not talk.           Her husband's last words

02:31:04PM   3     were said to her three or four days before he died, so a

02:31:09PM   4     few days before the declaration was signed.                       I asked her,

02:31:11PM   5     "What were your husband's last words?"                  He said, "I love

02:31:16PM   6     you, Gloria," or something to that effect, three or four

02:31:19PM   7     days before.      That is something memorable.

02:31:22PM   8            She told us --       The question was, "Was there any

02:31:29PM   9     conversation that happened during this time when the

02:31:32PM 10      priest and the notary were present in the hospital room

02:31:36PM 11      when your husband signed the declaration?"                       She said, "No.

02:31:40PM 12      Everyone was quiet.         The priest was to his side, the

02:31:44PM 13      notary was in front, watching.              I was next to my husband.

02:31:47PM 14      The lawyer was here.         We were just looking at him.                I was

02:31:50PM 15      the one that was next to him, but we were just there,

02:31:54PM 16      watching.     The notary was watching everything.                    But no one

02:31:58PM 17      talked.     He just looked at me when they gave him the paper

02:32:02PM 18      and he held the paper, and then he signed.                       He signed it

02:32:06PM 19      and he laid backwards."

02:32:09PM 20             This is in stark contrast to Ms. Brown coming in here

02:32:15PM 21      and saying that he in fact said something to the effect

02:32:18PM 22      of, "I am coherent.         I know what I am signing," something

02:32:24PM 23      to that effect.       It is completely contradictory to what

02:32:28PM 24      Ms. Varney told us back in November.

02:32:37PM 25             I think Ms. Varney also gives us evidence showing

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 52 of 85                  52



02:32:42PM   1     that Mr. Varney did have motive in making this sort of a

02:32:47PM   2     declaration, if in fact he did have any sort of

02:32:52PM   3     cooperation in drafting it.            The question to her at the

02:32:57PM   4     deposition was, "You said when he started he wanted to do

02:33:02PM   5     this."    "What do you mean by 'when he started'?"                    And we

02:33:06PM   6     are talking about the lawsuit here.                Her answer was, "When

02:33:08PM   7     they told him that he was ill from the asbestos he wanted

02:33:13PM   8     to do something because of his illness.                  So he knew that

02:33:17PM   9     if he did that paperwork, he would help me.                      So he wanted

02:33:21PM 10      me to be okay.      And that's what he was waiting for, to

02:33:25PM 11      sign those papers."         That's motive.

02:33:27PM 12              This takes us back to the case law, where it says for

02:33:35PM 13      a dying declaration that motive is supposed to have been

02:33:39PM 14      silenced, it is not supposed to be present like it was

02:33:43PM 15      here.

02:33:44PM 16              This brings us back to the summary of evidence, as

02:33:46PM 17      least with regard to why there was no evidence to support

02:33:50PM 18      admissibility of this document as a dying declaration

02:33:53PM 19      under FRE 804(b).        And I think it still comes down to the

02:34:01PM 20      fact that we don't know how that declaration was made, we

02:34:05PM 21      don't know that Mr. Varney knew the information in that

02:34:09PM 22      declaration, even what it was.              We have no idea.          We don't

02:34:13PM 23      know if he collaborated with it.               We don't know if it was

02:34:18PM 24      him helping the lawyers draft it.               We still don't know

02:34:22PM 25      nothing -- don't know anything.              Take out the double

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 53 of 85         53



02:34:26PM   1     negative.

02:34:26PM   2            I also want to address just really briefly the

02:34:30PM   3     residual exception that is found in Federal Rule of

02:34:34PM   4     Evidence 807, because this was also an issue raised for

02:34:38PM   5     this hearing.      There are four elements that need to be met

02:34:47PM   6     in order for a declaration or statement to come into

02:34:53PM   7     evidence under this hearsay exception.

02:34:56PM   8            The first element is circumstantial guarantees of

02:34:59PM   9     trustworthiness.       The Ninth Circuit does give us twelve

02:35:03PM 10      different steps to show how that trust -- the guarantee of

02:35:09PM 11      trustworthiness is established.              None of those steps are

02:35:13PM 12      met here, none of those elements.

02:35:16PM 13             We have a declarant --           Well, this one, actually.      It

02:35:20PM 14      says whether declarant was under oath.                  I know that

02:35:24PM 15      declaration says "signed under penalty of perjury," but if

02:35:29PM 16      we don't have the evidence that he knew what he was

02:35:31PM 17      signing, or that he actually read it, I think just having

02:35:34PM 18      a document that says "under penalty of perjury" doesn't

02:35:37PM 19      mean anything if the person doesn't know -- there is no

02:35:42PM 20      evidence he knows what he is actually signing.

02:35:44PM 21             Again, the statement about whether or not the

02:35:49PM 22      statement is voluntary.           We don't even know if it is his

02:35:52PM 23      statement or not, because we don't know how that

02:35:54PM 24      declaration was created.

02:35:56PM 25             Whether or not it is based on personal knowledge.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 54 of 85               54



02:35:59PM   1     Again, we don't know this because we don't know how that

02:36:02PM   2     declaration was created.           We do know in the

02:36:06PM   3     interrogatories it says that same information was told to

02:36:09PM   4     him by his attorneys.          And that, again, is in response to

02:36:14PM   5     Interrogatory No. 11.

02:36:18PM   6            Contradicted by previous statements.                  We don't have

02:36:21PM   7     that here.

02:36:22PM   8            Statement preserved on videotape.                That could have

02:36:26PM   9     happened here.      Everyone pretty much has smartphones now.

02:36:31PM 10      It could have been videotaped.              It wasn't.

02:36:35PM 11             Mr. Varney is not available for cross-examination,

02:36:38PM 12      which is the sixth element.

02:36:40PM 13             Seven, which is the proximity of the statement in

02:36:46PM 14      time to the events it describes.               Well, this declaration

02:36:48PM 15      is describing events that were 40 and 50 years ago.

02:36:51PM 16             Whether or not the statement has been corroborated.

02:36:55PM 17      Here, it has not been.

02:36:57PM 18             Nine, whether there is motivation to fabricate.                  I

02:37:02PM 19      think I have addressed that throughout this presentation,

02:37:04PM 20      with regard to Mr. Varney being the declarant and

02:37:09PM 21      Mr. Varney having brought his own lawsuit.

02:37:11PM 22             Ten, whether it was a statement prepared in

02:37:15PM 23      anticipation of litigation.            Again, those same statements

02:37:18PM 24      do show up in the complaint and the interrogatories.

02:37:22PM 25             The statement's spontaneity.              By the mere fact that

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 55 of 85                55



02:37:26PM   1     it is in this prepared declaration, I think that takes

02:37:29PM   2     away from that spontaneity completely.

02:37:32PM   3            Whether or not the declarant's perception or memory

02:37:36PM   4     is faulty.     We didn't really address that in this

02:37:40PM   5     particular hearing.

02:37:42PM   6            I think when you take all of these steps together, we

02:37:47PM   7     don't come back to that -- we don't have that guarantee of

02:37:51PM   8     trustworthiness that would allow it to fit under the

02:37:54PM   9     residual exception of Federal Rule of Evidence 807.

02:38:01PM 10             And I think --       Again, the summary of the evidence is

02:38:08PM 11      in fact that this was merely another piece of paper that

02:38:16PM 12      was made in the context of litigation.                  And without

02:38:23PM 13      knowing, again, how, who, or when, or what, or anything

02:38:29PM 14      about that declaration, we are still left in the same spot

02:38:32PM 15      we were last Friday.

02:38:33PM 16             And with that, I am going to end, and I would ask

02:38:38PM 17      this Court to rule that declaration is in fact not

02:38:44PM 18      admissible under either 804 or 807.                Thank you.

02:38:50PM 19                 THE COURT:       Counsel.      Let's take ten so I don't

02:39:01PM 20      have to interrupt you.

02:50:01PM 21             (Recessed.)

02:54:45PM 22                 THE COURT:       Counsel, I trust you are not going to

02:54:49PM 23      tell me anything that your colleague just told me?

02:54:53PM 24                 MR. VEGA:      I am going to try not to.              We do have

02:54:56PM 25      some duplicate slides, and I intend to gloss over those

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 56 of 85      56



02:55:00PM   1     very quickly.      I am mindful of your time and everyone

02:55:03PM   2     else's time.

02:55:04PM   3             Your Honor, this particular case and these particular

02:55:10PM   4     set of circumstances create a serious problem in this

02:55:17PM   5     litigation and, quite frankly, may have drastic

02:55:21PM   6     implications throughout the country, as you have already

02:55:26PM   7     seen.

02:55:27PM   8             In fact, one of the decisions that I believe

02:55:31PM   9     plaintiffs' counsel referenced earlier, the Pisano case

02:55:35PM 10      out of Rhode Island --          I believe that is one of their

02:55:38PM 11      cases, also.      And this has become the standard -- or a

02:55:43PM 12      practice that this firm is engaging in, and I fear that it

02:55:48PM 13      is going to spread.         I fear that this particular situation

02:55:50PM 14      that we are seeing here is -- will mark the end of

02:55:56PM 15      mesothelioma depositions for defendants in all of these

02:56:01PM 16      cases.

02:56:02PM 17                 THE COURT:       What does that mean to me?

02:56:05PM 18                 MR. VEGA:      What it means to you is this is really

02:56:07PM 19      just a way of using an evidentiary rule not the way it is

02:56:13PM 20      intended, and to basically just, "You know what, I am just

02:56:19PM 21      going to get a declaration from my witness, and so long as

02:56:23PM 22      I get a declaration" -- "basically I create a contract,"

02:56:27PM 23      as the plaintiffs' counsel, "create a contract and just

02:56:30PM 24      have my client sign it."           All of a sudden now it becomes

02:56:36PM 25      affirmative evidence against all of the other defendants.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 57 of 85                   57



02:56:40PM   1     That cannot be allowed to happen.

02:56:43PM   2            In fact, that is the definition of a self-serving

02:56:47PM   3     statement.     That's never admissible anywhere.                    In fact,

02:56:51PM   4     the only way it is admissible is if the defendants want to

02:56:54PM   5     use it -- so thank you -- if the defendants want to use it

02:56:58PM   6     to prove up shares, because now it is a statement made by

02:57:00PM   7     the plaintiff.      But the plaintiff can't use it

02:57:02PM   8     affirmatively, which is what they are trying to do here.

02:57:05PM   9            The key issue, and this is something that we have to

02:57:12PM 10      keep in mind, it's when the statement was first uttered,

02:57:17PM 11      not when it was last uttered.             When was it first uttered?

02:57:22PM 12      And we have to distinguish between when those words were

02:57:26PM 13      first made versus when the declaration was signed.                         Who

02:57:32PM 14      cares when the declaration was signed?                  It's when were

02:57:37PM 15      those words said.        That's what we are interested in here.

02:57:41PM 16             What we have here -- and this is, again, the danger

02:57:46PM 17      in this situation -- is that we have declarations that

02:57:52PM 18      were prepared by attorneys all throughout.                       That is

02:57:57PM 19      essentially their case.

02:57:58PM 20             So with Dr. Kercheval, who they say is our star

02:58:02PM 21      witness -- they say it is our star witness, but then they

02:58:04PM 22      say Dr. Sharma is their star witness.

02:58:08PM 23             Look.    I guarantee you Dr. Kercheval did not put that

02:58:12PM 24      caption on that document.            That was prepared by

02:58:16PM 25      plaintiffs' counsel.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 58 of 85              58



02:58:17PM   1            And we see a doctor who was alert and oriented times

02:58:23PM   2     four, I'm sure, when he signed this.                 He signed this

02:58:26PM   3     document that was given to him by plaintiffs' counsel, and

02:58:31PM   4     it actually had two mistakes.             But you know what, we would

02:58:35PM   5     not have known that the document had two mistakes.                    The

02:58:37PM   6     only way we knew the document had two mistakes is because

02:58:41PM   7     we took his deposition.           In fact, this doctor, who

02:58:44PM   8     graduated from medical school, actually signed a

02:58:46PM   9     declaration saying he went to the wrong medical school,

02:58:50PM 10      and absolutely signed the document saying that he was on

02:58:53PM 11      staff for a hospital that he was never on staff for.

02:58:57PM 12             At his deposition on Page 53 he corrects those.

02:59:01PM 13      Fortunately, we had the opportunity to depose him.                    We did

02:59:04PM 14      not have that opportunity with Mr. Varney.

02:59:06PM 15             Here, also --       And the interesting thing --             I don't

02:59:11PM 16      know why --      I see that they had to bill -- Mr. Parris had

02:59:16PM 17      to bill them for the remainder $25.                But this declaration

02:59:19PM 18      was signed on the same day as Mr. Varney signed his

02:59:23PM 19      declaration.      But for some reason on this one there is no

02:59:26PM 20      acknowledgment.       I don't know why they didn't notarize

02:59:29PM 21      this one.

02:59:31PM 22             Another --     Look.      So this is another

02:59:35PM 23      attorney-prepared document.            This is the declaration of

02:59:38PM 24      Father Schimmel.       Interesting thing here is that Father

02:59:46PM 25      Schimmel never mentions the daughter by name.                    Right?

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 59 of 85                   59



02:59:49PM   1            The other thing is this document -- this document

02:59:52PM   2     wasn't signed contemporaneous with the act that occurred

02:59:57PM   3     in the hospital.        Right?     They didn't have Father Schimmel

03:00:01PM   4     sign a declaration also.           We know they had declarations.

03:00:04PM   5     Right?    They had Mr. Varney sign a declaration.                     They had

03:00:08PM   6     Dr. Kercheval sign a declaration.               This one was signed 14

03:00:12PM   7     months later, and Father Schimmel is supposed to recount

03:00:16PM   8     the events of what happened, and he doesn't even remember

03:00:18PM   9     the daughter by name.

03:00:20PM 10             The other attorney-prepared document is Mr. Varney's

03:00:25PM 11      interrogatory responses from January 16 --                       That year is

03:00:32PM 12      wrong.    That wasn't the year.           Sorry.      But this one

03:00:36PM 13      contains a mistake, as well.

03:00:38PM 14                  THE COURT:      They were 2018.

03:00:42PM 15                  MR. VEGA:     2018, that's right.            This one, if you

03:00:45PM 16      notice where Donald Varney signed -- now, this is three

03:00:49PM 17      weeks before he signs the declaration -- it says that

03:00:54PM 18      plaintiff, Maria Varney, being duly deposed.                       He signs the

03:00:59PM 19      document.     He doesn't cross out.            He doesn't make the

03:01:02PM 20      change.     He doesn't correct the paper.               And we see that

03:01:05PM 21      they corrected stuff.          Right?     They had the wrong state,

03:01:08PM 22      state of Washington.         That's crossed out, Arizona.                No

03:01:11PM 23      attempt to correct the error here in plaintiffs' document.

03:01:15PM 24             Another one.      Again, this is Donald Varney's

03:01:22PM 25      declaration of February 7, 2018.               And look at what we see

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 60 of 85                 60



03:01:26PM   1     here.    It says, "I make these statements regarding the

03:01:30PM   2     cause and circumstances of my death."                 But he is still

03:01:36PM   3     alive.     Again, we don't have an opportunity to ask him

03:01:39PM   4     questions about these documents.

03:01:42PM   5             Again, the attorney-prepared documents.                  Plaintiffs'

03:01:51PM   6     responses to CBS on October 26th of 2018.                   He doesn't

03:01:56PM   7     provide any information.           He is specifically asked, "Tell

03:02:00PM   8     us how this declaration was made."                Quite frankly, the

03:02:03PM   9     defendants have the same question your Honor had of this

03:02:07PM 10      same document, how is it made?              They claim attorney work

03:02:11PM 11      product.

03:02:14PM 12              And we asked him who was present at the signing of

03:02:16PM 13      the declaration.       Who was missing?           Mr. Varney's daughter

03:02:22PM 14      is not listed there.         That is precisely why we asked for

03:02:25PM 15      the metadata, because we need information about how, and

03:02:30PM 16      when, and who created this document.

03:02:35PM 17              Plaintiffs' counsel actually said, you know, he was

03:02:37PM 18      present.     Take the stand if you were present.                 Right?   It

03:02:42PM 19      is not our burden.        He is the proponent of the evidence.

03:02:46PM 20      And never once attempted --            He wants us to cure his

03:02:49PM 21      mistake.     Give us the metadata.           If he gave us the

03:02:52PM 22      metadata, we would be crossing him on the stand.                    Without

03:02:55PM 23      the metadata, we weren't going to cross him.

03:02:58PM 24              This is the spouse.         On four separate occasions when

03:03:06PM 25      we take her deposition she has an opportunity to tell us

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 61 of 85                 61



03:03:10PM   1     whether Dawn is present in the hospital.                   And she never

03:03:13PM   2     does.    The first time on Page 60, "Other than Mr. Parris,

03:03:18PM   3     you, your husband, was anyone else present when your

03:03:21PM   4     husband signed this document?"              Answer:      "There was a

03:03:24PM   5     priest there."      "Anyone else?"          "Just Ben, the priest, the

03:03:27PM   6     notary, myself, and my husband."

03:03:32PM   7             Skip a little further.          Next time this comes up as to

03:03:35PM   8     who is present:       "You indicated that you were present when

03:03:38PM   9     your husband signed this document, correct?"                     Answer:

03:03:41PM 10      "Yes.    When he signed this document there was a priest,

03:03:44PM 11      there was a notary.         My husband was awake, he was awake."

03:03:47PM 12      No mention of Dawn.

03:03:49PM 13              Again, Page 75.       "No.     Everyone was quiet.          The

03:03:56PM 14      priest was to his side, the notary was in front, watching.

03:03:59PM 15      I was next to my husband.            The lawyer was there.           We were

03:04:02PM 16      just looking at him."          No mention of Dawn.

03:04:07PM 17              Page 95, the same deposition transcript which we have

03:04:11PM 18      given to your Honor:         Answer:      "No.     We were all there.

03:04:14PM 19      The priest was there.          The attorney was there.             I was next

03:04:16PM 20      to my husband.      And the notary had the book."                 No mention

03:04:22PM 21      of Dawn.

03:04:23PM 22              And we know when we spoke with Dawn she said she

03:04:28PM 23      would ride in with Ms. Varney every morning after

03:04:31PM 24      Ms. Varney would come home and take a shower.                     We also

03:04:34PM 25      know from Ms. Varney's deposition that she said that

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 62 of 85               62



03:04:37PM   1     day -- because she knew the declaration was going to be

03:04:40PM   2     signed that day, and she didn't want to miss it, she never

03:04:42PM   3     went home that day.

03:04:44PM   4            The deposition of Ms. Varney.              "Was there any

03:04:50PM   5     conversation that happened during this time when the

03:04:53PM   6     priest and the notary were present in the hospital room

03:04:56PM   7     with your husband -- when your husband signed this

03:05:00PM   8     declaration?"      "No.     Everyone was quiet.            The priest was

03:05:04PM   9     to his side."      She goes --        We have read this.          And then

03:05:07PM 10      she says, "But no one talked."

03:05:12PM 11             Again, this is the deposition of Mr. Parris that we

03:05:16PM 12      heard yesterday.       And he is asked, "Can you tell us

03:05:21PM 13      whether or not it's your pattern and practice to have an

03:05:24PM 14      individual read a document and comprehend the document

03:05:27PM 15      before signing it and placing your notary seal on the

03:05:30PM 16      document?"     "That has never happened."               Never happened.

03:05:38PM 17             This is the progress note of Dr. Kercheval.                  And a

03:05:42PM 18      lot has been said about it.            Again, this is at -- this is

03:05:46PM 19      on February 7th, 11:30, a half hour before he signs it.

03:05:50PM 20      He is now --      And Dr. Kercheval, who was his attending

03:05:54PM 21      physician, and unlike --

03:05:57PM 22             Plaintiffs' counsel has told you several times

03:05:59PM 23      already how much they love Sharma.                Dr. Sharma was a

03:06:04PM 24      specialist there.         He was not involved in Mr. Varney's

03:06:07PM 25      day-to-day care.       The individual who saw him from the

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 63 of 85           63



03:06:11PM   1     first day he entered until the very last day he was there.

03:06:15PM   2     Even more so than the nurses, because the nurses, they

03:06:18PM   3     rotate.     This doctor works 14 days in a row, says that he

03:06:23PM   4     is now unable to provide any information and is nearly

03:06:27PM   5     obtunded.     And we went through the definition of obtunded:

03:06:33PM   6     Diminished arousal, awareness, neurological catastrophe.

03:06:39PM   7            When we are talking to Dr. Kercheval, "What was

03:06:43PM   8     Mr. Varney's condition on the 7th?"                "He had actually at

03:06:46PM   9     that point -- I make a note that he was essentially

03:06:48PM 10      obtunded.     In other words, he was not responding to verbal

03:06:51PM 11      stimuli."

03:06:55PM 12             Two days --      And so --       Again, we don't know, because

03:07:03PM 13      there was an objection on attorney-client privilege, which

03:07:08PM 14      does not exist in this instance when they have actually

03:07:12PM 15      turned over the document.            That privilege has been waived.

03:07:14PM 16      But two days before the declaration is signed we have

03:07:19PM 17      Dr. Kercheval, who, again, is seeing him every single day,

03:07:22PM 18      is saying that they have had discussions with the family

03:07:26PM 19      but the patient is unable to significantly contribute to

03:07:30PM 20      the discussion.

03:07:32PM 21             When we asked him about -- we asked Dr. Kercheval

03:07:35PM 22      about that February 5th examination he tells us, "He just

03:07:40PM 23      wasn't cognitively able to contribute to that discussion?"

03:07:45PM 24      And he answers, "Yes."

03:07:48PM 25             When we spoke with Ms. Varney, we learned that

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 64 of 85                  64



03:07:55PM   1     four -- he was last out of the bed at least four days

03:07:58PM   2     before he passed, and he last spoke three to four days

03:08:02PM   3     before.     She is asked, "How many days before he died did

03:08:06PM   4     he stop getting out of bed?"             Answer:      "Okay.       He died on

03:08:10PM   5     the 7th.     About four days before he wouldn't get out."

03:08:14PM   6            Going to Page 85.         Question:       "Ms. Varney, do you

03:08:18PM   7     remember the last thing your husband said?"                      Answer:

03:08:21PM   8     "Well, when we talked, I was telling him that I loved him.

03:08:24PM   9     The last thing he said to me was, 'Gloria, I love you.'

03:08:28PM 10      That was it.      And then after that we didn't talk.                  He said

03:08:32PM 11      that to me."      Question:       "Do you remember what day that he

03:08:35PM 12      said that he loved you?"           Answer:      "Before he died, about

03:08:38PM 13      three days, I think.         Three or four days before, yes."

03:08:43PM 14             And then we get Ms. Dawn Brown, the daughter, who

03:08:50PM 15      says that she recalls hearing her father say, "I'm

03:08:58PM 16      coherent.     I know what I'm signing."

03:09:02PM 17             When you give that some thought, I mean, who says

03:09:08PM 18      that, really?      You get pulled over -- someone gets pulled

03:09:13PM 19      over for driving while intoxicated, driving while

03:09:18PM 20      impaired, who says, "I'm coherent"?                Why is that the first

03:09:22PM 21      thing that comes out of his mouth?                Out of nowhere he just

03:09:26PM 22      pops up and he says, "I'm coherent."

03:09:28PM 23             And then the most curious thing is, why do we wait

03:09:34PM 24      until yesterday to learn that that's what he said?

03:09:39PM 25             They asserted attorney-client privilege.                    This is

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 65 of 85                  65



03:09:44PM   1     someone they had access to.            We filed motions in the case.

03:09:50PM   2     Why do we go to talk to Mr. Parris?                Why do we go over

03:09:54PM   3     talking to all of the doctors?              Why didn't we just depose

03:09:57PM   4     Dawn Brown?      Why didn't they just produce Dawn Brown?

03:10:02PM   5     They wait until yesterday, and we all learn it at the same

03:10:05PM   6     time, this incredible statement, "I am coherent" and "I

03:10:09PM   7     know what I'm saying."

03:10:10PM   8            The priest tells us that when --                At that point he

03:10:13PM   9     opened his eyes.       Right?      So everyone is like, "He opened

03:10:17PM 10      his eyes."     What does that mean?            His eyes were closed,

03:10:20PM 11      yet somehow he knows what he is signing.                   How?   He hasn't

03:10:24PM 12      spoken for days.

03:10:25PM 13             We know that he is heavily medicated, and he is

03:10:31PM 14      not -- he is on palliative care.               We know that his

03:10:36PM 15      situation is dire.        We know that he is on some serious

03:10:40PM 16      medication.      We know that he is a 78-year-old man.                We

03:10:44PM 17      know that -- from the daughter that he wears glasses.                      He

03:10:48PM 18      has been laying in bed, essentially nonresponsive, for

03:10:51PM 19      three to four days.         So much medication.

03:10:56PM 20             Even aside from --         The side effects from the

03:10:59PM 21      medication, you are sleeping three to four days.                    All of a

03:11:02PM 22      sudden you can pop up?          He has bed sores for a reason.

03:11:07PM 23      The medical records show the nurses have to move him every

03:11:11PM 24      two hours.     And somehow he is able to say he knows what he

03:11:16PM 25      is signing, "I am coherent"?

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 66 of 85              66



03:11:19PM   1            Dr. Kercheval also tells us that patients such as

03:11:28PM   2     Mr. Varney -- he actually said Mr. Varney when we deposed

03:11:32PM   3     him -- but this is his declaration -- that their mental

03:11:36PM   4     faculties often diminish due to the disease process and

03:11:41PM   5     the medications.       Unfortunately, Mr. Varney is suffering

03:11:45PM   6     with both of those conditions right now -- back then.

03:11:48PM   7            So the evidence has shown that he is unable to

03:11:50PM   8     testify.     He could not speak, had not spoken for days.

03:11:54PM   9     He's unable to provide (sic) any medication.

03:11:58PM 10             Ms. Varney was shocked that he could sit and look at

03:12:01PM 11      the declaration.

03:12:03PM 12             Even Mr. Parris, who walked into the room --                 We

03:12:08PM 13      learned that also yesterday for the first time from

03:12:11PM 14      Ms. Brown, who has --          "Well, is he going to be able to

03:12:14PM 15      sign?"     Someone who doesn't even know Mr. Varney

03:12:17PM 16      recognizes the condition he is in.

03:12:19PM 17             I don't think it is any secret that that's why we

03:12:22PM 18      don't have a photo to know what he looked like then.

03:12:25PM 19      Everyone had, I'm sure, their cellphones.                   No one pulled

03:12:29PM 20      anything out.      They had a video scheduled for that day.

03:12:34PM 21             Specifically in the Court's order you actually tell

03:12:44PM 22      all of us -- the Court tells all of us, "There is no

03:12:47PM 23      evidence as to the source of the information in the

03:12:50PM 24      affidavit or who prepared it."              The Court puts us on

03:12:55PM 25      notice.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 67 of 85                 67



03:12:57PM   1             And so for the last several weeks everyone has been

03:13:01PM   2     running around doing depositions, trying to get

03:13:03PM   3     information.      We are not getting it.             We get piecemeal

03:13:08PM   4     information.      We issue subpoenas for metadata, so that

03:13:12PM   5     this way we can get to the bottom of it, because it is

03:13:14PM   6     clear that information is not forthcoming.

03:13:16PM   7             Yet, the two things that the Court referenced in its

03:13:20PM   8     order are not provided.           Plaintiff provided no evidence as

03:13:24PM   9     to the source of the information.               Plaintiff provided no

03:13:28PM 10      evidence as to who prepared the declaration.                     But we kind

03:13:33PM 11      of know who prepared the declaration, because before we

03:13:35PM 12      started today they cite RCW 5.60.060.                 What's the point of

03:13:45PM 13      that?    Right?    We know who prepared it.              Why else would

03:13:49PM 14      they have that objection?

03:13:51PM 15              When I was asking Ms. Brown yesterday some questions

03:13:53PM 16      they objected because it might cause the witness to inform

03:14:01PM 17      the Court about conversations that they had with her.                     We

03:14:07PM 18      know who is giving the information.                It is not Mr. Varney.

03:14:10PM 19              I won't belabor this, but this is --                 Where did the

03:14:15PM 20      information come from?          That was in the Court's order,

03:14:19PM 21      where did the information come from?                 It is obvious where

03:14:22PM 22      the information came from, because we know three weeks

03:14:24PM 23      before Varney signs that declaration -- we have a

03:14:31PM 24      document -- we have the plaintiffs' interrogatories

03:14:34PM 25      listing out places where he worked.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 68 of 85                68



03:14:38PM   1            It's clear in the interrogatories, which are verified

03:14:42PM   2     by the plaintiff himself, even though he signed under

03:14:46PM   3     Maria's spot, he says, "I believe my attorneys have

03:14:50PM   4     information suggesting."

03:14:52PM   5            Yet, three weeks later --             And, again, this is why

03:14:57PM   6     it's important to know when the statement was made.                    It

03:15:00PM   7     does not matter when the document was signed.                    It is when

03:15:04PM   8     the statement was made.

03:15:06PM   9            Because what we have here is --               If you keep telling

03:15:08PM 10      a witness about, "This is the information I have, this is

03:15:12PM 11      the information I have, this is the information I have,"

03:15:15PM 12      eventually it goes from three weeks ago "I believe my

03:15:19PM 13      attorneys have information," to now it is, "No, I have

03:15:21PM 14      personal knowledge."         All of a sudden he has personal

03:15:24PM 15      knowledge.

03:15:25PM 16             His condition is significantly deteriorating, as

03:15:29PM 17      documented in the medical records.                Yet, somehow what he

03:15:33PM 18      could not recall three weeks ago he now has personal

03:15:36PM 19      knowledge of.

03:15:40PM 20             And I won't go through --             This has already been

03:15:44PM 21      done, so I won't go through this.               This is, again, the

03:15:47PM 22      similarities between the information that's in the

03:15:49PM 23      interrogatories three weeks earlier, and then all of a

03:15:52PM 24      sudden the information that he magically has personal

03:15:54PM 25      knowledge about, even though he is moments away --

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 69 of 85                69



03:15:59PM   1             It's clear that this is not a statement by

03:16:12PM   2     Mr. Varney, that declaration.             That was absolutely a

03:16:16PM   3     premeditated act by counsel.             It was absolutely prepared

03:16:21PM   4     for litigation.       And it was signed by Mr. Varney at a time

03:16:27PM   5     when he could not speak, he had been nonresponsive for

03:16:32PM   6     three to four days, and hadn't been out of his bed for

03:16:35PM   7     about three to four days.

03:16:37PM   8             And, again, going back to when were these statements

03:16:46PM   9     made.     At the time that these statements were made --                    And

03:16:50PM 10      I think that the evidence is clear that the statements

03:16:53PM 11      were never made by Mr. Varney, the statements were made by

03:16:56PM 12      his attorney.      But at the time that these statements were

03:16:58PM 13      made back in December, there was no imminent death back

03:17:03PM 14      then.

03:17:04PM 15              And how do we know that?           We know that from the email

03:17:07PM 16      chains.     We know that from the testimony of Ms. Dawn

03:17:11PM 17      Brown, that he wanted to do this for his wife.                    We know

03:17:14PM 18      that at the time that the statements were being uttered he

03:17:18PM 19      was planning to make these statements at some future time.

03:17:22PM 20      And then it progressed over time.               This is how over the

03:17:27PM 21      course of three weeks he eventually has personal knowledge

03:17:30PM 22      of the things he never knew before.

03:17:32PM 23              Even when you look at the declaration itself there is

03:17:38PM 24      no specificity.       It is just opinion and conclusions.

03:17:44PM 25      There is no --      He will mention a product, but he doesn't

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 70 of 85                    70



03:17:48PM   1     tell us what he did with that product.                  He doesn't tell

03:17:51PM   2     us --     He worked at a shipyard.           He doesn't tell us on

03:17:55PM   3     what --     We are entitled to know this.               "Well, what ship

03:17:59PM   4     did you see Foster Wheeler boilers on?                  Did you personally

03:18:02PM   5     do that work or did somebody else do that work?                       What kind

03:18:05PM   6     of work was being done?           Was it firesides?              Was it

03:18:08PM   7     watersides?      Were you working on the burners?                   What were

03:18:12PM   8     you doing?"

03:18:13PM   9             An interesting thing --           These records aren't before

03:18:16PM 10      the Court, unfortunately.            But Ms. Brown mentioned

03:18:21PM 11      yesterday something about periscopes, that she thought he

03:18:24PM 12      worked on periscopes.          In fact, when we see his military

03:18:27PM 13      records, he is actually working on optical gauges.                        He is

03:18:32PM 14      in the shipyard working on the optical gauges, not on the

03:18:35PM 15      actual equipment.        Again, we didn't have the opportunity

03:18:37PM 16      to cross him.      Nor will we ever have an opportunity to

03:18:41PM 17      cross-examine these plaintiffs if we allow this to happen

03:18:44PM 18      in this court, because it will spread throughout the

03:18:47PM 19      country.

03:18:47PM 20              Your Honor, this evidence has shown the statements on

03:18:59PM 21      there were not spontaneous.            Counsel referenced, "Oh, this

03:19:04PM 22      is not an excited utterance."             It is the same concept, the

03:19:08PM 23      same principal.       That is why it is listed as one of the

03:19:11PM 24      twelve factors in the residual exception, because that is

03:19:14PM 25      a way that you gauge the truthfulness of a statement.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 71 of 85               71



03:19:17PM   1             And, of course, counsel took a little bit --

03:19:21PM   2     addressed this.       But that is exactly what this was.                It

03:19:25PM   3     was absolutely orchestrated.             That is exactly why they had

03:19:29PM   4     the priest there, and they had the notary there.

03:19:31PM   5             Here we have the information --              I won't go through

03:19:36PM   6     this.    This has already been done.

03:19:47PM   7             And this here, your Honor --             If you will indulge me

03:19:51PM   8     for a moment on this, this is kind of why we were -- we

03:19:57PM   9     were so much after the metadata.               And this is a really

03:20:01PM 10      important issue here.          So with a dying declaration there

03:20:08PM 11      is an immediacy about it.            Here, the very fact that

03:20:14PM 12      plaintiffs' counsel raised attorney work product, Judge,

03:20:21PM 13      that's --     Sorry, your Honor.          This is an awesome

03:20:26PM 14      admission.     How can it be the dying declaration of

03:20:31PM 15      Mr. Varney if it's attorney work product?                   They just

03:20:37PM 16      admitted the entire thing, your Honor.                  This was attorney

03:20:42PM 17      work product.

03:20:43PM 18              If it's attorney work product, which they have

03:20:46PM 19      alleged in this court several times, and the documents

03:20:50PM 20      when they refused to turn over the metadata, which we

03:20:53PM 21      absolutely believe we are entitled to, then it is -- this

03:20:57PM 22      is their document.        This is no more than just answers to

03:21:03PM 23      interrogatories.       This is not a dying declaration.

03:21:07PM 24              At every step Mr. Varney's declaration lacks the

03:21:14PM 25      spontaneity that is the hallmark of the dying declaration.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 72 of 85            72



03:21:19PM   1     This document has no guarantee of trustworthiness, as we

03:21:23PM   2     have seen.

03:21:23PM   3            And Mr. Varney's declaration, we are asking this

03:21:27PM   4     Court to hold it inadmissible for all purposes, other than

03:21:31PM   5     for defendants to prove up shares if they make it past

03:21:35PM   6     summary judgment.        And it cannot be relied upon by

03:21:38PM   7     Dr. Maddox.      Thank you.

03:21:40PM   8                THE COURT:       Thank you, counsel.            Any other --

03:21:42PM   9                MR. CRAIG:       Your Honor, very briefly.             May I

03:21:53PM 10      proceed?     Kevin Craig, your Honor.             Just very briefly.

03:21:59PM 11             Plaintiffs brought up the Pisano case out of Rhode

03:22:04PM 12      Island.    The Rhode Island rule is substantially different

03:22:06PM 13      than the federal rule.          In Rhode Island the courts have

03:22:09PM 14      ruled in terminal illness cases it is not necessary to

03:22:12PM 15      apprehend immediate death.            So I think that case would not

03:22:15PM 16      apply here, because the federal rule does require that.

03:22:19PM 17             Regarding Dr. Kercheval's note and testimony that on

03:22:29PM 18      February 5th Mr. Varney did not have the cognitive ability

03:22:34PM 19      to contribute to discussions regarding his care at the

03:22:39PM 20      hospital, plaintiffs have brought up the fact that on the

03:22:43PM 21      morning that he signed the declaration he is able to

03:22:45PM 22      respond to simple commands, you know.                 I want to point out

03:22:50PM 23      to the Court, there is a big gulf between being able to

03:22:53PM 24      follow simple commands like blinking your eyes or opening

03:22:56PM 25      your eyes and having the cognitive ability to contribute

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 73 of 85             73



03:23:00PM   1     to your healthcare decisions or be able to give testimony

03:23:05PM   2     under oath in a court of law.

03:23:08PM   3             I think the plaintiffs --            On the issue of him

03:23:14PM   4     knowing that death was imminent, there is a bit of a

03:23:19PM   5     Catch-22 for plaintiffs here, because we have the

03:23:21PM   6     testimony that he was in bad shape before, but then

03:23:25PM   7     suddenly when his declaration is going to be signed, he

03:23:30PM   8     rallies, sits up, and signs the declaration.

03:23:35PM   9             I think at that point you have a hard time saying at

03:23:38PM 10      that particular moment he knew that his death wasn't going

03:23:42PM 11      to be delayed.      Apparently he was stronger then.              He was

03:23:46PM 12      able to respond better.

03:23:48PM 13              I mean, the rule is designed to be you are at death's

03:23:53PM 14      door.    Here we have evidence that he is suddenly better,

03:23:56PM 15      if only temporarily.         I don't think you can construe that

03:24:00PM 16      to mean that he knew that he was dying at that moment.

03:24:04PM 17              Very lastly, since this is regarding the

03:24:09PM 18      admissibility of the evidence, we do assert an objection

03:24:11PM 19      under Rule 403, the admission of the declaration and the

03:24:18PM 20      portions of the declaration in the doctor's report as

03:24:22PM 21      highly prejudicial.

03:24:26PM 22              You asked why this matters to you.                Well, if you have

03:24:28PM 23      a system where the plaintiffs only need to come up with a

03:24:30PM 24      declaration that the defendants were not privy to before,

03:24:33PM 25      have no opportunity to cross-examine, the jury and the

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 74 of 85               74



03:24:38PM   1     court lose the ability to view the witness provide the

03:24:43PM   2     testimony, and there is no opportunity to evaluate

03:24:46PM   3     credibility or the competency of the witness.                    So we would

03:24:48PM   4     ask that it be excluded under Rule 403, in addition to the

03:24:52PM   5     reasons already cited.          Thank you, your Honor.

03:24:55PM   6                THE COURT:       Anyone else from the defense?             All

03:24:58PM   7     right.

03:25:01PM   8                MR. ADAMS:       Quickly, your Honor.            Your Honor, we

03:25:06PM   9     just heard a little over an hour and a half of argument

03:25:11PM 10      from some very skilled trial lawyers.                 They are very

03:25:16PM 11      skilled trial lawyers.          They are first chair trial

03:25:18PM 12      lawyers, and I have seen them in trial before.

03:25:20PM 13             Almost all of the arguments went to the weight of the

03:25:24PM 14      evidence if it is -- once admitted.                They have very strong

03:25:31PM 15      arguments to make to a jury about the credibility, the

03:25:35PM 16      conspiracy, the staging of the event.                 All of these

03:25:42PM 17      arguments are strong arguments to be made to a jury.

03:25:48PM 18             But we are here about ER 804(b)(2).                 That is what

03:25:54PM 19      this hearing is about.          And there was very little mention

03:25:57PM 20      of that statute.

03:26:00PM 21             What they did mention is all of these other elements

03:26:06PM 22      that aren't in ER 804(b)(2).             And so what they invited the

03:26:11PM 23      Court to do was create new law.

03:26:14PM 24             They said there cannot be a motive when the person

03:26:18PM 25      signs the dying declaration.             When a person is shot and

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 75 of 85               75



03:26:22PM   1     murdered, and with their last breath they say, "John Smith

03:26:26PM   2     killed me," does that person not have a motive that John

03:26:30PM   3     Smith will be convicted of their murder?                   There is always

03:26:33PM   4     a motive.

03:26:34PM   5            So that was just an element, not in ER 804(b)(2),

03:26:42PM   6     that the lawyers asked and invited the Court to create.

03:26:45PM   7     It is just not there.

03:26:46PM   8            There was the argument about Don Varney didn't say it

03:26:53PM   9     for the first time upon his death.                He said it in the

03:26:58PM 10      medical records.       He said it to his kids.              He said it all

03:27:01PM 11      these other times.        That is not an element of ER

03:27:05PM 12      804(b)(2).     It is just not there.

03:27:07PM 13             There was the argument that the witnesses didn't come

03:27:10PM 14      live to the evidentiary hearing.               That is not an element

03:27:13PM 15      in the dying declaration statute.

03:27:14PM 16             There was the argument that it wasn't videotaped.

03:27:17PM 17      That is not an element in the dying declaration statute.

03:27:20PM 18             There was the argument that Dawn Brown's credibility

03:27:25PM 19      about what she saw and what Mr. Varney said at the time

03:27:29PM 20      was in question.       Well, she is the fifth witness that was

03:27:32PM 21      there.    There is nothing in the dying declaration statute

03:27:35PM 22      that says you have to have five witnesses for a dying

03:27:38PM 23      declaration.      So even if the Court believed and

03:27:40PM 24      discredited Ms. Brown entirely, which I don't think the

03:27:45PM 25      Court should do, that has nothing to do with ER 804(b)(2).

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 76 of 85                76



03:27:51PM   1            There was the argument that it cannot have anything

03:27:57PM   2     to do with attorney work product.               I showed your Honor the

03:28:06PM   3     Supreme Court case from Washington state where the

03:28:07PM   4     prosecutor prepared the declaration, the witness signed

03:28:10PM   5     it, and they convicted someone of first-degree murder

03:28:13PM   6     under the highest burden in law, with the highest burden

03:28:17PM   7     of proof, with the most serious consequences.                    It was

03:28:20PM   8     admitted.     And a prosecutor prepared it.                So that element

03:28:23PM   9     about attorneys cannot have anything to do with it, it is

03:28:25PM 10      just not there.

03:28:26PM 11             There was all of this testimony about four days

03:28:33PM 12      before Mr. Varney died he never said a word, and he never

03:28:38PM 13      said a word in the room, and he couldn't speak, and there

03:28:41PM 14      was all that argument about that.               That came from Gloria's

03:28:45PM 15      deposition testimony.          Mrs. Varney's deposition testimony

03:28:49PM 16      was the basis for that entire argument that Mr. Varney

03:28:53PM 17      could not speak, and so Mrs. Brown -- Ms. Brown's

03:28:56PM 18      testimony should be disbelieved, the priest's declaration

03:29:00PM 19      should be disbelieved.

03:29:04PM 20             Here is what Mrs. Varney actually said:                   "It was in

03:29:09PM 21      the hospital.      He was laying back in his bed, and he asked

03:29:14PM 22      for them to raise the bed so that he was sitting up

03:29:19PM 23      straight."     And so even in Gloria Varney's testimony about

03:29:33PM 24      what happened, which is what the defense relied upon, she

03:29:37PM 25      said Mr. Varney spoke and asked that the bed be lifted up

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 77 of 85                 77



03:29:40PM   1     when the declaration was presented to him.

03:29:43PM   2            Mrs. Varney's second language is English.                   The entire

03:29:49PM   3     deposition was translated.            But she said right here he

03:29:53PM   4     spoke when they came in the room.

03:29:56PM   5            And then later she said, "The last word he said to me

03:30:01PM   6     was 'I love you'."        Not the last word he spoke.               You keep

03:30:07PM   7     hearing argument that the last word he spoke was that he

03:30:10PM   8     loved his wife, and that was before he signed the

03:30:14PM   9     declaration.      That is the last word he spoke to her.

03:30:17PM 10             There was this argument about the metadata, which the

03:30:29PM 11      Court already ruled on, which they didn't seek until two

03:30:32PM 12      days before they demanded that it be produced.

03:30:35PM 13             There was this repeated suggestion that our assertion

03:30:38PM 14      of the attorney-client privilege was improper.                     Your

03:30:42PM 15      Honor, I would submit to you that is just an improper

03:30:45PM 16      argument for the Court to consider.                It is not our

03:30:49PM 17      decision as lawyers to waive the attorney-client

03:30:52PM 18      privilege.     The law says we may not make that decision.

03:30:54PM 19      We do not hold the privilege.             It's not ours.          It's the

03:30:58PM 20      client's privilege.         And so to somehow be dinged or

03:31:05PM 21      diminished because we didn't waive the attorney-client

03:31:08PM 22      privilege is just an improper argument.

03:31:10PM 23             But the metadata issue, if your Honor looks at the

03:31:15PM 24      emails, Exhibit 20, which is in evidence, it's going to

03:31:19PM 25      tell you what the metadata would have shown.                     Because all

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 78 of 85             78



03:31:22PM   1     of those emails are me desperately trying to get this

03:31:27PM   2     deposition going, and the defense resisting the

03:31:33PM   3     deposition, demanding 18 hours for cross-examination, even

03:31:36PM   4     though the federal rules limit it to seven, delaying the

03:31:40PM   5     deposition, saying they won't start questioning at the

03:31:43PM   6     deposition until the week after I ask my questions.                 I am

03:31:46PM   7     so desperate I tell them, "I will limit my questioning to

03:31:49PM   8     one hour," because this witness is so sick, and we are

03:31:52PM   9     trying to preserve his testimony, and we've got the

03:31:55PM 10      videographer, and we are setting up a live feed from the

03:31:59PM 11      hospital to get his deposition done.

03:32:02PM 12              If their theory of the case were true, that entire

03:32:06PM 13      time I am preparing a declaration to secretly have him

03:32:11PM 14      sign, to cancel the deposition, and it is already ahead of

03:32:17PM 15      time.

03:32:17PM 16              What they have asked you to do, your Honor, is to

03:32:21PM 17      believe the biggest conspiracy imaginable, to enter a

03:32:25PM 18      fantasy land where every witness is on the take from me, I

03:32:30PM 19      am secretly preparing a declaration long before, I am

03:32:35PM 20      calling videographers, I am setting up a live video feed,

03:32:40PM 21      and I have bought off every witness.                 And the whole time I

03:32:43PM 22      am secretly Machiavellianly planning to cancel the whole

03:32:49PM 23      thing and have him sign the declaration.

03:32:52PM 24              And I secretly bring all these witnesses, not because

03:32:55PM 25      they are disinterested witnesses who can observe what

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 79 of 85          79



03:32:58PM   1     happened and then come testify and say, "This is what

03:33:02PM   2     happened," but because they are all on the take with

03:33:05PM   3     hundred dollar bills.

03:33:06PM   4            And every one of them lied under oath, the priest,

03:33:13PM   5     the notary, the family, the nurses, Sharma -- Dr. Sharma.

03:33:19PM   6     The Court should decline their invitation to enter fantasy

03:33:26PM   7     conspiracy land.

03:33:27PM   8            Quickly, your Honor, the consistency as a weakness

03:33:53PM   9     argument was again raised.            It was the vast majority of

03:33:56PM 10      Ms. Weglarz's closing argument.              "Mr. Varney said this so

03:34:03PM 11      many times before the declaration, and so it wasn't a

03:34:09PM 12      statement when he made it the last time with belief of

03:34:13PM 13      imminent death."       I think that was the argument.

03:34:17PM 14             And then the order the Court sent out advising the

03:34:22PM 15      parties what the Court wanted to know was presented.              The

03:34:26PM 16      Court wanted to know who -- where did this information in

03:34:31PM 17      the declaration come from.            The charge against plaintiffs

03:34:35PM 18      was I hadn't taken the stand and provided that direct

03:34:38PM 19      testimony.

03:34:41PM 20             First of all, I cannot waive the attorney-client

03:34:46PM 21      privilege.     And the idea that presenting a declaration to

03:34:51PM 22      the other side waives the attorney-client privilege, then

03:34:54PM 23      every lawyer in this room waives the attorney-client

03:34:56PM 24      privilege every time they file a summary judgment motion

03:34:59PM 25      and attach a declaration from their corporate

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 80 of 85                  80



03:35:02PM   1     representative, or a witness, which they do -- which every

03:35:06PM   2     lawyer in here does pretty much in every case.                      That is

03:35:09PM   3     not the law, and there was no citation to the law.

03:35:11PM   4            There is circumstantial evidence of where the

03:35:25PM   5     information in the declaration came from.                   Even though

03:35:27PM   6     there is not the direct evidence from me, there is very

03:35:30PM   7     strong circumstantial evidence.

03:35:32PM   8            And that circumstantial evidence is the fact that

03:35:36PM   9     Mr. Varney said, "I was exposed to asbestos in the

03:35:40PM 10      shipyards."      He said it in his medical records.                  He said

03:35:43PM 11      it to his family.        He said it to his daughters.                He said

03:35:47PM 12      it to his wife.       He said it to his doctors.                 He said it in

03:35:50PM 13      the declaration.

03:35:53PM 14             And so the most reasonable inference to make from all

03:35:56PM 15      of those other statements that we know Mr. Varney made is

03:36:03PM 16      that he made the same statements in the declaration.

03:36:06PM 17             I don't know if I made that point clearly.                    But the

03:36:09PM 18      circumstantial inferences are since he said it everywhere

03:36:12PM 19      else, he probably said it in the declaration with his

03:36:15PM 20      signature on it, his name on it, that he said -- that

03:36:21PM 21      eight witnesses have said he made.

03:36:34PM 22             There was the last thing --             And I will end with

03:36:39PM 23      this, your Honor, because I know it has been long.                      There

03:36:42PM 24      was the argument that the sky will fall if the Court finds

03:36:47PM 25      that this meets the dying declaration elements.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 81 of 85                  81



03:36:51PM   1             First of all, the law is the law.               The law is about

03:36:56PM   2     as settled in this area as the law can ever be.                      For 110

03:37:02PM   3     years the Washington State Supreme Court has said this is

03:37:06PM   4     the law and these are the elements.

03:37:10PM   5             And the invitation to change the law, and add more

03:37:13PM   6     elements, and to weigh the policies, and to do all of

03:37:16PM   7     these external things out of the statute --                      If that were

03:37:19PM   8     the case, the legislature would have changed it.

03:37:22PM   9             But here is why --        Even if the Court is going to

03:37:25PM 10      consider these arguments that asbestos litigation will be

03:37:31PM 11      declarations from here on out, first of all, the Pisano

03:37:35PM 12      case was not my firm.          That was plucked out of thin air.

03:37:39PM 13      That was not my firm.          My firm --       I don't even think my

03:37:42PM 14      firm existed when the Pisano case came out.                      Maybe it did.

03:37:46PM 15      Mine is a relatively new firm.              It was not my case.          We

03:37:50PM 16      had nothing to do with it.            This isn't a pattern and

03:37:53PM 17      practice.     That was just made up.

03:37:55PM 18              But take a look at the emails, Exhibit 20, your

03:37:58PM 19      Honor.    I know it wasn't the focus of the hearing.                    What

03:38:01PM 20      happens in these cases is that the plaintiffs' lawyers are

03:38:08PM 21      desperate to complete the deposition.                 Desperate.       And

03:38:12PM 22      they really have -- they are forced to give up basically

03:38:19PM 23      everything to get the deposition done before their client

03:38:21PM 24      dies.

03:38:22PM 25              Not every lawyer, but there is an incentive from the

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 82 of 85                 82



03:38:26PM   1     defense bar --        I will say it this way:            If the client

03:38:32PM   2     dies and is never heard from, one party's case gets

03:38:38PM   3     better, and not the other.            If the deposition is

03:38:40PM   4     completed, the client is heard from, another party's case

03:38:44PM   5     gets better.        And so there are certain incentives that are

03:38:49PM   6     just a fact and reality of life on each side of the

03:38:52PM   7     litigation.

03:38:53PM   8             The incentive for the plaintiffs is to desperately

03:38:56PM   9     get the dying person's deposition done as soon as

03:38:59PM 10      possible.     If you read those emails, your Honor, that is

03:39:01PM 11      what I am trying to do.           I gave up the farm.            I said, "One

03:39:05PM 12      hour.     Please.     I will give you 18 hours, whatever you

03:39:07PM 13      want.     Here is all the documents that we have.                  Here is

03:39:10PM 14      everything we have.         Can we please get this person's

03:39:12PM 15      deposition done before he dies?"               And they said, "No.           No.

03:39:16PM 16      No.     Eighteen hours.       Maybe next week."          They put it off

03:39:19PM 17      from the 7th to the 8th.

03:39:23PM 18              If we are going to consider the policy, this gives

03:39:26PM 19      them an incentive to get the deposition done, too.                     I

03:39:31PM 20      don't even think the Court should consider it, but it

03:39:33PM 21      gives them a small incentive to get the deposition done

03:39:37PM 22      quickly.

03:39:37PM 23              There was this idea that we delayed, that the initial

03:39:41PM 24      disclosures didn't disclose Mr. Varney's declaration until

03:39:47PM 25      June of 2018.        I don't think the initial disclosures were

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 83 of 85                83



03:39:52PM   1     in evidence.      I haven't even looked at them.                 I'm sure his

03:39:55PM   2     name is in there.

03:39:58PM   3             But there was the argument that the witnesses'

03:40:02PM   4     memories have faded and we somehow deprived the defense --

03:40:06PM   5     this is my last point -- we somehow deprived the defense

03:40:10PM   6     of the opportunity to question these witnesses before

03:40:12PM   7     their memories dissipated.            And there is some superficial

03:40:15PM   8     appeal to that argument.           Obviously, the law understands

03:40:17PM   9     as time passes witnesses' memories dissipate.

03:40:21PM 10              The problem is, after we served the declaration and

03:40:24PM 11      we disclosed the declaration in discovery, the defense

03:40:28PM 12      didn't depose a single witness for six months.                     And it was

03:40:33PM 13      Dr. Kercheval.      It wasn't even one of the witnesses in the

03:40:35PM 14      room.     They didn't even depose Mrs. Varney until February

03:40:41PM 15      of 2019, over a year after -- over eight months after we

03:40:45PM 16      gave them the declaration.

03:40:47PM 17              So this notion that we have somehow robbed them of

03:40:50PM 18      the opportunity is not supported.               They never deposed the

03:40:54PM 19      priest.     They never deposed the notary.               We did.     And so

03:40:58PM 20      this notion that we have stolen from them the opportunity

03:41:00PM 21      to get the truth from these witnesses is just not reality.

03:41:04PM 22              Your Honor, all of the witnesses and all of the

03:41:09PM 23      medical records support our version of the case.                     I urge

03:41:15PM 24      the Court not to enter the fantasy land where this was one

03:41:18PM 25      of the biggest and most unimaginable conspiracies ever,

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 84 of 85                84



03:41:24PM    1     where I paid everyone to tell a lie.                 Thank you so much.

03:41:30PM    2                MS. JOHNSON:        Your Honor, if I could?            Obviously

03:41:33PM    3     we didn't make --

              4                THE COURT:       I'm sorry.

03:41:35PM    5                MS. JOHNSON:        Obviously we didn't make any

03:41:36PM    6     objections during closing argument, because there is no

03:41:39PM    7     need to make evidentiary objections during a closing

03:41:42PM    8     argument to your Honor.           Just for the purposes of the

03:41:45PM    9     record, the last two cases that counsel cited to here

03:41:51PM 10       today were not included in their briefing before this

03:41:55PM 11       Court.    All the parties have submitted substantial

03:41:59PM 12       briefing with respect to this -- the issues before the

03:42:02PM 13       Court today, and those two cases that were cited by

03:42:06PM 14       counsel --     The Pisano case was included.                The other two

03:42:11PM 15       cases were not included.

03:42:14PM 16                  THE COURT:       I understand.         Well, it is 20 to

03:42:19PM 17       4:00.    It is my habit, a long-standing habit, to make oral

03:42:24PM 18       findings and conclusions under Rule 52.                  I will be ready

03:42:32PM 19       to do that like at 10:30 in the morning.                   If you want to

03:42:38PM 20       hear the result, you can show up.               If you don't want to

03:42:41PM 21       hear the result, it will be on the record.

             22                            (Proceedings recessed.)

             23

             24

             25

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 396 Filed 05/07/19 Page 85 of 85    85


 1                             C E R T I F I C A T E

 2

 3

 4         I, Barry Fanning, Official Court Reporter for the

 5     United States District Court, Western District of

 6     Washington, certify that the foregoing is a true and

 7     correct transcript from the record of proceedings in the

 8     above-entitled matter.

 9

10

11

12     _________________
       /s/ Barry Fanning
13     Barry Fanning, Court Reporter

14

15

16

17

18

19

20

21

22

23

24

25



                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                    Suite 17205 - 700 Stewart St. - Seattle, WA 98101
